END 'ONSURNE CNT © TC OUN

Portant Autorisation de Recherches ei
Concession d'Exploitation des Substances

Minérales du Second Groupe

entre

L'ETAT TUNISIEN

Et

CONVENTION

PORTANT AUTORISATION DE RECHERCHES CT CONCESSION
D'EXPLOITATION DES SUBSTANCES MINERALES DU SECOND
G2OUPE
ENTRE
L'ETAT TUNISIEN
ET
PECTEN TUNISIA.COMPANY
RE UP RPC IG ACER TA NUE,

PERMIS DE BIR AOUINE
y

CONVENYION

Portant Autorisation de Recherches et Concessions

d'Exploitation des Substances Minécales du Second Groupe

ENTRE :

L'ETAT TUNISIEN (ei-après dénommé "L'Autorité Concédante"), représenté
par Monsiour le Ministre de l'Industrie, des Mines et de l'Energie, sous réser-
ve de l'approbation des présentes par loi,

D'une part,
ET, .
La Société PECTEN TUNISIA COMPANY (ci-après dénummée "PECTEN" ou le "TITULATRE‘)
Société Américaine établie se.on les lois de l'Etat de Delaware, -ayant 6a rési-
dence principolg à Two Shell Plaza, B.P. 2099, Houston, Texas - Etats-Unis,
faisant &lection de domicile à Tunis chez Maître Slahéddine Ceid Essebsi,
25, Avenue Habib Bourguiba Tunis, représentée par M usuacs er Crtti
spécialement mandaté à cet effet par une résolution du Conseil d'Administration
de PECTEN en date du Î- 1-l‘j-\ dont copie certifiée conforme est annexée
à l'original des présentes ct est destinée à l'Etat Tunisien,

D'autre part,
IL 4 D'ABORD ETE EXPOSE CE QUE SUIT :

1°) PECTEN a déposé le 23/6/1977, une demande de permis de recherches
de substances minérales du second groupe telles que définies à l'Article 2 du
décret du lex janvier 1953 sur les mines, laquelle demande a été modifi£e par
PECTEN par lettre en date du 4 Octobre 1977 ;

2°) À l'occasion du dépôt de cette demande, PECTEN a demandé à être admis:
au bénéfice des dispositions spéciales prévues au decret du 13 Décembre 1948
sous réserve des résultats de l'enquête sous-visée à l'alinéa 5 ;

‘
3°) PECTEN a rempli les conditions et obssgations prévues à l'Articic
Premier du décret du 13 Décembre 1948 ;

4°) Le permis de recherches objet de La demande eus-visée sera attribué
pat un arrêté du Ministre de’ l'Industrie, des Mines et de l'Energie qui sera
publié au Journal Officiel de 1n République Tunisienne ,;

5°) La demande de PECTEN tendant à obtenir le bénéfice des d'spositions
spéciales prévues au décret au 13 Décembre 1948 sera soumise À enquête pu-
blique ordornée par arrêté du Ministre de l'Industrie, des x e l'Energie,
; | Ya
A

( { î I
En nu Eu 8 Em En

{

= = mm ms ' es' us =

IL A FTE ARRETE ET CONVENU CE OUT SUTT :

ARTICLE PREMIER

Si l'enquête publique qui sera ordonnée conformément aux Articlee 4 et 5
du décret du 13 Décembre 1948 se révèle favorable, PECTEN sera admise, par la lo°
d'approbation des présences, au bénéfice des dispositions spéciales prévues so
décrec, ]

ARTICLE 2 :
Les travaux de recherches et d'exploitation des substances minérales du secor

.groupe (telles que définies à l'Article 2 du décret du ler janvier 1953 sur lec

mines, À savoir bitume, asphalte, pétrole et autres hydrocarbures solides, liqui-
des ou gazeux, hélium et autres gaz rares) effectués par le Titulaire dens les z0-
nes couvertes par le permis où toute concession en dérivant sont assujettis aux di
positions de la présente Convention et des Annexes énumérées ci-après et jointes a
présentes, lesdites annexes faisant partie intégrante de la présente convention:

- Annexe À t Cahier des charges

- Annexe B : Définition et Carte du Permis

- Annexe C : Procédure concernant le contrôle des Changes
- Annexe N : Acte d'adhésion de l'Entreprise

Chaque fois que le terme "Convention" sera utilisé, il désignera la présente
Convention ainsi que les Annexes ci-dessus énumérées.

Au cas où il y a des contradictions entre cette Convention et ses Annexes,
la Convention prévaudra.

ARTICLE 3:

1°) PECTEN s'engage par les présentes à payer à l'Etat Tunisien une redevance
prorortionnelle (ci-après désignée redevance") égale à 12,5 * de la valrur ou des
quantités des hydrocarbures bruts liquides ou gazeux provena:.r des activités, du
Titulaire dans le cadre de la présente Convention. Fn ce qui concerne lee hyinen
burcs vendus en application ge l'article 80 du Cahier des Chärges, PECTEN n'rngage
à payer sa part, proportionnelle À son intérêt indivis, de la redevance due sur
les hydrocarbures ainsi vendus. .. :

Le décompte at le versement de ces redevances, soit en nature en espèce
seront cffectuës suivant les modalités précisées au Titre TTL (rs
{ s
du Cahier des Charges. (2
{ { l

{

l
= = ms ms es = «=

Les versements effectués par PFCTEN, en application du présent paragraphe
seront considérés comme dépenses déductibles pour le calcul des bénéfices net:
de PECTEN soumis à l'impôt visé au paragraphe 3 ci-dessous.

2°) Le Titulaire s'engage par les présentes à payer les taxes, impôts
et. tarifs suivants :

a) les paiements.à l'Etat, aux collectivités, offices ou établissements
publics ou privés, et aux concessionnaires de services publics en rémunération da
l'utilisation directe ou indirecte par le Titulaire des voieries et réseaux divei
ou des services publics (tels que Service des Faux, Gaz, Electricité, PTT,
cte..) dans les conditions d'utilisation définies au Cahier des Charges,

b) la taxe de formalités douanières frappant les importations et les ex-
portations ;

c) les taxes sur les transports et sur la circulation des véhicules ;

d) les droits d'enregistrement, à l'exclusion, toutefois, du droit propor“
tionnel relatif à toutes opérations mobilières, notamment les contrate qui
seraient passés par PECTEN et concernant des opérations ou transactions effectuées
pour l'application de la présente Convention;

e) droit de. timbre ;

£) taxe unique sur les assurances ;

8) taxe sur la valeur locative de locaux 4 usage de bureau et/ou d'habi-
tation;

h) taxe de formation professionnelle ;

i) les taxes payées par les fournisseurs de matériaux ou de produits qui
seront normalement comprises dans le prix d'achat payé par .le Titulaire, à l'ex-
clusion toutefois de la taxe de prestation de services dont les services rendus
au Titulaire sont exonérés ;

j) les redevances superficiaires auxquelles sont assujetties les conces-

{sions concernant les substances minérales du second groupe, égales à 2 dinars par

an et par kilomètre carré.

Les paiements effectués en application du présent paragraphe 2 seront trai-
tés comme des frais déductibles pour le calcul des bénéficeg nets de PECTFN soumis
A 1'impôt visé au paragraphe 3 ci-dessous.

eg

Les majorations des taxes, impôts et tarifs énumérés aux alin
inclus dans ce paragraphe, survenant après la date de la signature
Convention ne seront applicables au Titulaire que si elles sont coi
plicables à toutes les catégories d'entreprises en Tunisie.

“

î

Es

SO SO où © EE ER ES

PECTEN s'engage à payer à l'Etat Tunisien un impôt sur le revenu
aussi: sur 869 ficeo nets au titre de ses activités en vertu de la présente
Cerantion pour un quelconque exercice fiscal, étant entendu qu'aucun autre paie-
mel ne sera dû par PECTEN, ni par ses actionnaires sur les dividendes éventuels
is ou reçua par elle à l'occasion des activités soumises à la présente Conver

b) Le taux dudit impôt sur le revenu sera de 55 %, mais il sera porté

2,5 % pour tous les exercices fiscaux à la fin desquels R serait supérieur ou
égal à 1.25 ;
pour tous les exercices fiscaux à la fin desquels R serait supérieur ou

60 7
égal 3 1.50 ;
— 65 7 pour tous les exercices fiscaux à la fin desquels R serait supérieur ou
égal à 4 ;
: 70 % pour tous les exercices fiscaux à la fin desquels R serait supérieur ou
égal à 5 ;
= 75 7% pour tous les exercices fiscaux à la fin desquels R serait supérieur ou
égal à 6 ; et
— 80 7 pour tous les exercices fiscaux à la fin desquels R serait supérieur ou
égal à 7.

Dans ce qui précède R est égal au rapport des "bénéfices nets cumulés .
(après impôts et redevances)" sur “investissements et coûts d'opération cumulés",
étant entendu que paur chaque cas considéré :

— l'expression "bénéfices nets cumulés (après impôts et redevances)" signifie

la Somme des bénéfices de PECTEN, calculés conformément à l'Article 4 de la
Convention, de tous les exercices fiscaux de PECTEN, diminuée de la somme des
impôts sur le revenu payés ou payables par PECTEN pour ces exercices, et en tenant
compte du caractère déductible des redevances comme prévu au paragraphe | de
l'Article 3 ;

- l'expression “investissements et coûts d'opération cumulés" signifie 1a nomme

de toutes les dépenses de prospection et de recherches, de développement, de pro-
duction, de traitement, de transport, de stockage et de chargements, des coûts
opératoirs (y inclus les dépenses administratives et les frais généraux de PECTEN
autorisés aux termes des présentes) encourus par ou pour le éompte de PECTEN dans
le cadre de la présente Convention, diminués, s'il y a lieu, des montants effecti-
vement recupérés par PECTEN en application de l'Article 8, paragraphe 4, de la
présente Convention. Il est entendu que les amortissements ne scront pas pris

en considération dans le calcul de la somme des dépenses visées ci-dessus.

c) Afin de déterminer le nouveau facteur R pour un exercice donné
l'impôt dudit exercice sera calculé provisoirement en utilisant le taux d'impôt
de l'exercice précédent. Le taux d'impôt qui sera effectivemenc appliqué à
l'exercice donné correspondra au nouveau facteur R ainsi déterminé.

4°) L'Etat Tunisien exonère PECTEN de tous taxes, impôts, droits, tarifs
ou exaction d'impôts directs ou indirects, quelle qu'en soit la natu i
titués ou qui seraient institués par l'Etat Tunisien et/ou tous sus

mes ou collectivités publics, à l'exception de ceux énumérés ci- epsus

Article, Tout montant payé, par quelque personne que ce soit au nn
au titre de la taxe de formalités douanières frappant l'exportati

1.

substances minérales produites par PECTEN sera considéré comme un acompte sur le
rafement du l'impôt visé au paragraphe 3 ci-dessus et dû par PECTEN au titre de
l'exercice au cours duquel ledit montant a Été payé ou À défaut au titre des
uxercices ultérieurs. à

: 5°) Il est précisé que la redevance visée au paragraphe 1 ainsi que les
taxes et impôts visés au paragraphe 2 du présent Article 3 seront dus, même en
l'absence de bénéfices.

6°) Tous les paiements à l'Etat Tunisien prévus au présent Article seront
dus et effectués en dinars Tunisiens.

ARTICLE 4 :

1°) Les bénéfices nets seront calculés de la même manière que pour l'impôt
proportionnel de patente, conformément aux règles fixées par le Code de la Patente
à la date de signature de la présente Conventinn, sous réserve des dispositions
de la présente Convention, en particulier :

- l'amortissement des immobilisations corporelles et des dépenses traitées
comme des immobilisations en vertu du paragraphe 4 ci-dessous peut être différé
autant que besoin est de façon à permettre leur imputation sur les exercices
bénéficiaires jusqu'à extinction complète ;

- Tout solde non amorti de la valeur desdites immobilisations perdues où
abandonnées pourra être traité comme fraîs déductibles au titre de l'exercice
au cours duquel la perte ou l'abandon a eu lieu !

- pour chaque exercice bénéficiaire l'imputation des charges et amortis-
sements sera effectuée dans l'ordre suivant :

a) report des déficits antérieurs ;
b) amortissements différés ;
c) autres amortissements.

2°) Les prix de vente retenus pour la détermination de l'impôt sur les

bénéfices seront les prix de vente réalisés dans les conditions suivantes :

a) pour le brut produit, autre que celui destiné au mhrché lorcl confor-
mément à l'Article 80 du Cahier des Charges, le Titulaire s'engage à le commer-
cialiser dans les meilleures conditions économiques possible et à cet effet
il s'engage à procéder à sa vente au meilleur prix qu'nn peut obtenir sur le
marché international, à charge de PECTEN de prouver que ce pfix réalisé est le
meilleur tenant compte de la qualité, les quantités et le point de chargement
dudit brut.

b) pour le brut destiné au marché local conformément à l'Artiches
Gahier des Charges on retiendra le prix défini .audie Article. NE

c) au ,cas où l'hydrocarbure produit est du gaz le prix de vente
sera celui visé à l'Article 28 du Cahier des Charges. KL,

du

x

3°) Pour la liquidation et le paiement de l'impôt sur le revenu visé
à, l'Articie 3 ci-dessus, PECTEN déclarera ses résultats et prodüira ses comptes
de résultats et ses bilans à l'appui de ses déclarations, À titre provisoire
pour le premier semestre de chaque exercice fiscal et à titre définitif après
la clôture de chaque exercice fiscal. (L'exercice fiscal correspondra à l'année
du calendrier grégorien).

PECTEN versera le 90ème jour après la fin de chaque mois un acompte cal-
culé comme il est dit à l'Annexe C à la présente. Nonobstant ce qui précède,
PECTEN rêglera au plus tard Îe 31 Juillet de f'exercice le montant correspondant
à l'impôt sur le revenu pour le premier semestre de l'exercice tel qu'il ressort
de la déclaration provisoire pour ledit semestre et au plus tard le 31 Mars
de 1‘année suivante 1e solde de l'impôt sur le revenu dû pour l'exercice écoulé,
Au cas où la somme des paiements effectués “par PECTEN au titre de l'impôt sur le
revenu dû pour un exercice excèderait le montant dudit impôt, PECTEN aura sur
l'Etat Tunisien une créance égale audit can et pourra la compenser avec
tout montant qui deviendrait payable par elle au titre de l'impôt sur le revenu,

4°) Les catégories suivantes de dépenses, encourues en Tunisie ou ail-
leurs en exécution de 1n présente Convention, à savoir :

- les dépenses de prospection et de recherches
- les frais de forage non compensés
- les coûts d'abandon d'un forage

- les coûts des forages des puits non.productifs de pétrole où de gaz
en quantités commerciales

- les frais de premier établissement relatifs à l'organisation et à la
mise en marche des opérations pétrolières autorisées par 1a! présente convention.

pourront être traités au choix du Titulaire, décidé annuellement pour les dépen-
ses de ces catégories faites au cours de l'exercice fiscal en cause, soit comme
des frais déductibles au titre de l'exercice fiscal dans lequel ils auront été
encourus, soit comme des dépenses d'immobilisatiôns à amortir à un taux à déter-
miner annuellement par l'intéressé à la date à laquelle il fixe son choix, Ledit
taux ne dépassera pas 20 Z (vingt pour cent) pour les dépendeæ de prospection
et de recherches encourues avant une découverte, ni 107 (RER À cent) pour de
telles dépenses encourues après ladite découverte. à à

ë)

ENS

w

.

{
Ledit taux ne. dépassera pas 10 % (dix pour cent) pour les dépenses encou-
rues pour les forages productifs de développement et les équipements et installa-
tions d'exploitation des gisements, de production, de transport, d'exportation
des hydrocarbures.

Les déductions au titre de l'amortissement seront autorisées jusqu'à
anrtissement complet desdites dépenses.

5°) Les expressions ci-après sont définies comme suit :
- "Les dépenses de prospection et de recherches" comprendront 4

. les dépenses pour les travaux d'ordre géologique, géophysique et
assimilés ;

. les dépenses de forages d'exploration, y compris le premier forage
de découverte dans chaque gisement de pétrole ou de gaz, ainsi que tous les
puits non productifs ou secs (à l'exclusion toutefois de toute dépense de déve-
loppement, d'exploitation ou de production) ;

+ les dépenses d'administration générale et d'assistance technique géné-
rale (y compris les frais de siège d'origine) encourues par PECTEN et non rem-
boursées par l'Entreprise qui ne peuvent en aucun cas excéder 10 % des dépenses
totales et autres frais généraux assimilés, qui ne peuvent être directement affeç-
tés aux activités de recherches ou aux activités d'exploitation, et qui, aux
fins d'amortissement et de déduction, feront l'objet d'une répartition entra
les dépenses de recherches et les dépenses d'exploitation, suivant la proportion
existant entre les dépenses directes de recherches et les dépenses directes
d'exploitation.

“Frais de forage non-compensés" signifie tous les frais de carburant, de
matériaux et de matériel de réparation, d'entretien, de transport, de main-
d'oeuvre et de rémunération de personnel de toutes catégories, ainsi que Îles
frais assimilés nécessaires pour l'implantation, les travaux de forage, les
essais, l'entretien et l'approfondissement des puits, et les travaux préparatoi-
res pour ces opérations, ainsi que tous les frais afférents! auxdites opérations.

6°) Aux fins de tout ce qui précède PECTEN tiendra en Tunisie une Compta”
bilité en dinars où seront enregistrés tous les fraie, dépenses et charges
encourus par elle au titre des activités assujetties 4 la présente Convention,
y compris les ajustements nécessaires pour corriger les pertes ou gains qui
résulteraient sans ces ajustements, d'une ou plusieurs modifications intervenant
dans les taux de change entre le dinar et le dollar des Etats-Unis d'Amérique
dans lequel lesdits frais, dépenses et charges ont été encourus CTEN (étant
entendu que ées ajustements ne seront pas eux-mêmes considérés, bénéfice
ou une perte aux fins de l'impôt sur le revenu sus-visé). !

{ { Î Î
LI 2 tm ms ss ms es nm es 0 en eu

ARTICLE 5 :

1°) Avant le mois de décembre de chaque année, PECTEN notificera à 1'Autor
té Concédante ses programmes prévisionnels de travaux de recherche ct d'oxpioi-
tation pour l'année suivante, accompagnés des prévisions de dépenses. PRCTEN
avisera aussi l'Autorité Concédante des révisions apportées à ces programmes, d
que lesdites révisions auront été décidées par PRCIEN. ù

2°), PECTEN conviqnt que le choix de ses entrepreneurs ct fournisseurs ‘ser
effectué par appel à la’concurrence d'une manière compatible avee l'usage de
l'industrie pétrolière internationale, À cette fin, tous les contrats ou marché:
(autres que ceux du personnel, ceux relatifs aux frais généraux et ceux occasior
nés par un cas d'urgence), dont la valeur dépasse l'équivalent de L,5.8 100.000
seront passés à la suite d'un appel d'offres ou de larges consultatibns dans 1e
but d'obtenir les conditions les plus avantageuses pour PECTEN, les entreprises
consultées étant toutes placées sur un pied d'épalité, Toutefois, PECTFN pourra
être dispensée par l'Autorité Concédante de procéder ainsi dans les cas où elle
lui fournira en temps utile les raisons justificatives d'une telle dispense.

3°) PECTEN conduira toutes les opérations avec diligence, selon les règles
de l'art appliquées dans l'industrie pétrolière internationale, de manière à réa
liser une récupération ultime optimum des ressources naturelles couvertes par
ses permis et concessions. Les droits et obligations de PECTEN en ce qui concérn
les obligations de travaux minima, 1a protection contre les dëblais,:1es prati-
ques de conservations, les renouvellements, l'abandon et la renonciation sont
précisés dans le Cahier des Charges.

ARTICLE 6 :
L'Etat Tunision s'engage par les présentes :

1°) A accorder à PECTEN les vonouvellements da permis dans les conditions
prevues aux articles 3 à 9 inclus et ä l'Artifkte 21 du Cahier des Charpost

2°) A attribuer à PECTEN des concessions minières dans les conditions pti
pulées aux articles 11 à 20 inclus du Cahier des Charges,

Les concessions seront accordées ponr une durée de sorte à compter de
la date de publication au Journal Officiel de la-Républ iqués nne des arrê-
tés qui les octroient aux conditions précisées dans le Cf arpese

{

f
Dim sm "ss ms eu ' es

cl

à 3°) a) A ne pas placer, directement ou indirectement, sous un régime .exor-
bitant du droit commun, PFCTEN ou les entreprises sous-traitantes ütilisées pat
elle en vue de la réalisation des activités envisagées par la présente Conven-
tion. :

b) 4 ne pas augmenter les droits d'enregistrement ni les redevances
superficiaires auxquels sont assujettis les titres miniers concernant les subs=
tances minérales du second groupe tels qu'ils sont fixés au moment de la signa-
ture de 1: présente Convention par le décret du ler Janvier 1953 sur les mines ‘
et les textes modificatifs subséquents pour ce qui concerne les droits d'enre-
gistrement et par l'Article 3 , paragraphe 2 (j) de la présente Convention
pour ce qui concerne les redevances superficiaires,

4°) A exonérer PECTEN et tout entrepreneur que PECTEN pourra utiliser goit
directement par cont#at, soit indirectement par sous-contrat :

a) de la taxe sur les prestations de services qui serait due à l'occasion
des opérations réalisées par PECTEN ;

b) de toutes taxes portuaires et auttes droits ayant trait aux mouvements
et stationnement des bateaux et aux aéronefs utilisés à des fins de recherches
et d'exploitation desdites opérations et aux fins d'exportation, à l'exception
des taxes et droits spécifiés à l'Article 3 , paragraphe 2 (a) ci-dessus,
frappant les navires chargeant dans un port commercial Tunisien des hydrocar+
bures produits par PECTEN,

5°) a) A autoriser PECTEN et tout entrepreneur qu'il pourra utiliser soit
directement par contrat, soit indirectement par sous-contrat, à importer en
franchise de droits de douane et de tous impôts ou taxes prélevés à l'occasion
de l'importation de marchandises, y compris toutes taxes sur le chiffre d'affai-
res, (À l'exception de la taxe de formalités douanières) tous appareils (notam-
ment appareils de forage), outillage, équipement et matériaux destinés à être
utilisés effectivement sur les chantiers poux les opérations de prospection,
recherches, exploitation et exportation, et: pour je transport aller-retour aux
chantiers des opérations de PFCTEN, sans licence d'importation qu'ils soient en
admission temporaire ou aux fins de consommation et d'utilisation, étant entendu,
toutefois, que cette exonération ne s'appliquera pas aux biens ou marchandises
de la nature de ceux décrits dans le présent paragraphe (a) et qu'il sera ,pos-
sible de se procurer en Tunisie, de type adéquat et de quallité comparable, dans
des délais de livraisons comparables,à un prix comparable au prix de revient, à
l'importation desdits biens ou marchandises s'ils étaient importés dans des condi-
tions de concurrence loyale et normale.

Si PECTEN, son entrepreneur ou son sous-traitant a l'intention de céder ou
de transférer des marchandises importés en franchise de droits et taxes comme
mentionné ci-dessus dans le présent sous-paragraphe (a), il devra le déclarer
À l'Administration des douanes avant la réalisation de ladite cession ou dudit
transfert, et à moins que la cession ou le transfert ne soient fait e autre
société ou entreprise jouissant. de la même exonération, lesdits
seront payés aur la base de la valeur de La marchandise au mome

ee En en Eu Em

_— 8 5 ©! OM M Œ Em

10

b) À ce que tous ls biens et marchandises importés en franchise en appii
cation du sous-paragraphe (a) ci-dessus puissent être réexportés également en
franchise et sans licence d'exportation, sous réserve des restrictions qui pour-
ront être édictées par l'Etat Tunisien en période de guerre ou d'état de siège.

6°) À ce que PECTEN puisse exercer son droit d'enlever en nature et de
disposer séparément, et à ses propres frais de sa part des substances minérales
du second groupe et leurs dérivés produits en application de la présente Conven-
tion comme son propre bien, et de l'exporter, vendre et en disposer, sans restric
tions, et en franchise de toutes taxes, taxes À l'exportation, taxes sur les
ventes et droits (à l'exception de la taxe de formalités douanières), sous ré-
serve des mesures res“rictives qui pourraient: être Édictées par l'Etat Tunisien
en période de guerre ou d'état de siège et sous réserve des dispositions prévues
à l'Article 3 de la présente Convention et aux Articles 26, 28 et 80 du Cahier
des Charges.

7°) A accorder ou à faire accorder à PECTEN le plein et entier bénéfice
de toutes les dispositions de la présente Convention, y compris ses Annexes, À
l'effet de réaliser les opérations en vue desquelles elles sont conclues.

Au cas où PECTEN procéderait à la cession ou au transfert par voie d'ap-
port ou de toute autre manière, en tout ou en partie de son intérêt dans la pré-
sente Convention dans le permis ou dans la concession ou les concessions en
dérivant à ce qu'un tel transfert ou cession ne donne lieu à la perception d'aucu
impôt, droit ou taxe de quelque nature que ce soit, existant actuellement ou qui
serait ultérieurement créé par l'Ftat Tunisien ou par une quelconque autorité

ou collectivité publique.

Eu cas de transfert effectué conformément ä l'Article 7 et 8 aile
dessous, à ce que toutes les dépenses effectuées par PECTEN en application de la
présente Convention puissent être reprises par le bénéficiaire du transfert dans
sa propre comptabilité, et ceci à quelque fif que ce soit, notamment, sans que
ce qui suit soît une limitation aux fins des obligations découlant de l'Article

3 de la présente Convention, aux fins des obligations minima de travaux
stipulées au Cahier des Charges.

8°) À ce que PECTEN ne soit assujettie à la réglementation des changes

en vigueur en Tunisie que sous les réserves suivantes :

a) En tout ce qui concerne les opérations de PECTEN pendant toute 1a

durée de la présente Convention, PRCIEN bénéficiera :
1) de la procédure arrêtée à l'Annexe C de la présente ;
2) de la législation relative à la garantie des investissements de
capitaux en Tunisie, notamment des Articles 16, 17 et 18 de la loi N° 69-35
du 26 Juin 1969. :
b) Aux fins de ses opérations en Tunisie et des paiements en application
du sous-paragraphe (a) ci-dessus, PECTEN pourra acheter et ve Erisar l'inter

médiaire de banque et d'établissement financiers agréés, 12) >

jant cours
en Tunisie ainsi que toute autre devise, aux taux autorisés tes antret
industries. £/

2

F

==
Es

C2 Un Ve Une Co Cons Ca Ces Ces Ce Cons “Gus “ue ‘mes ‘ont ‘ms

c).PECTEN pourra importer sans restriction tous les fondë nécessaires à
l'éxécution-de ses opérations en application de la présente Convention.

9°) A faire bénéficier les chargeurs et clients de PECTEN, les navires
utilisés pour exporter les hydrocarbures lui appartenant et produits en epplica-
tion de la présente Convention ainsi que lesdits hydrocarbures, des garanties
et exonérations stipulies au profit de PECTEN aux paragraphes 3 (a), 4 (b) ete
6 du présent Article 6.

ARTICLE 7 :

Est interdite, sauf autorisation préalable donnée par l'Autorité Concédan
te, l'aliénation totale ou partielle, sous quelque forme que ce soit, des droite
détenus par PECTEN- au titre de son permis de recherché et ou de ses concessions.

Nonobstant les dispositions de l'alinéa précédent et celles des Articles
25, 49 et 64 du décret du ler janvier 1953 sur les mines, le Titulaire du permis
ou des concessions peut sans autre demande, autorisation, agrément, texte régle-
mentaire ou législatif, céder en partie ou en totalité son permis ou ses conces-
sions, à l'une ou plusieurs des sociétés affiliées à PRCTEN sous réserve d'en
aviser l'Autorité Concédante par écrit.

En ce qui concerne ces sociétés cessionnaires, l'agrément de 1‘ Autorité
Concédante demeurera nécessaire:

1°) Si PECTEN détient directement ou indirectement moins de la majorité
des droits de vote dans la société cessionnaire;

2°) Si le cessionnaire est une société qui détient directement ou indi-
rectement moins de la majorité des droits de vote dans PECTEN ;

3°) Si le cessionnaire est une société dont moins de la majorité des
droits de vote sont détenus directement ou indirectement par PACTEN ou les ac-
tionnaires de PECTEN ;

4°) Si le cessionnaire est une société constituée conformément à la légis-
lation d'un pays n'entretenant pas de relations displomatiques avec l'Etat Tuni-
sien, ou à une société ayant son siège dans l'un de ces pays.

Hormis le cas de cessions à l'entreprise visée à l'ArticleB ci-aprës,
cession qui s'effectuera conformément aux dispositions dudit ArticleB, le
bénéficiaire de toute cession des droits détenus par PECTEN sur son permis de
recherches ou ses concessions assumera tous les droîts et obli 8 de PECTEN
en vertu de la présente Convention et de ses annexes. Ces dr obligations
concernent notamment ceux stipulés aux Articles 3 et :
obligations de travaux minima exposées dans le Cahier des
droits et oblirations stipulés à 1° Annexe ps

f ! l
ns En = ©

(

{

(l [
EC

nus êt appliqués en ce qui concerne l'industrie pétrolièrdff

En ce qui concerne les frais généraux encourus Par ou pour le compte de PECTEN
en dehors de la Tunisie, il sera également autorisé à débiter le compte commun
d'un montant dont la valeur reste à déterminer entre les parties,

e. Dès la date effective de participation de l'Entreprise prévue au paragraphe 2
ci-dessus il sera créé un Conité d'Opiration dans lequel l'Entreprise et PECTEN
seront paritairement représentées,

7°) L'Etat Tunisien garantit l'exécution en temps voulu par l'Entreprise
des obligations auxquelles elle est soumise aux termes de la présente Convention,
du fait de son adhésion à cette Convention au titre d'une ou Plusieurs conces-
sions come stipulé au présent article.

ARTICLE 8 Bis :

PECTEN et l'Entreprise Tunisienne d'Activité Pétrolière (ETAP) consti-
tueront un Comité Technique, composé de quatre (4) membres, dont deux (2) sont
nomnés par PECTEN et deux (£) par ETAP, . ; L

Ce Comité se réunira pour la première fois dans les trois (3) mois qui
suivront la date effective de la présente Convention et, après, une fois par
semestre, en Juin et Octobre ou Novembre.

Le Comité Technique pourra faire des recommandations à PECTEN sur tous
problèmes importants de l'exploration sur toute partie de la zone du permis
qui ne sera pas couvérte par une ou des concession(s),

Pour permettre au Comité de faire ces recommandations, PECTEN adressera,
à temps, aux membres du Comité lechnique représentant ETAP toutes informations
nécessaires, é

Avant la réunion d'Octobre/Novembre PECTEN adressera À ces représentants
le programme prévisionnel des travaux et des dépenses, prévus dans l'Article 5
du la présente Convention et avant la réunion de Juin, les programmes révisés,

ARTICLE 9 :

Si l'exécution d'une quelconque obligation est empêchée ou retardée par
un cas de force majeure, ladite non-exécution ou retard sera excusé pour la
période durant laquelle la force majeure a persiscé et le délai prôvu pour l'exé-
cution de ladite obligation et la durée de validité du parmis et/ou de toute
concession en dérivant, selon le cas, seront prorogés de ladite période.

ARTICLE 10 :

1°) Tous différends découlant de la présente Convention et de ses Annexes
sont tranchäs définitivement suivant le Rüglement de Conciliarion et d'Arbitra-
ge de la Chambre de Commerce Internationale par un ou plusieurs arbitres, nommés
conformément. à ce règlement. Les arbitres statueront en équité sur la base de ‘a
législation Tunisienne en vigueur à la date de la présente Convention. |

date de si- |

2°) La'‘loi applicable sera la loi Tunisienne en viguey X

gnature de La présente Convention et les principes de droi

Ï

F

= mu = ms mm 0m cm on n'en

+

—<—

à _—

13 d

3°) La présente Convention est rédigée en langue française, seul, texte
faisant foi. k k

4°) Les dispositions de la présente Convention l'emporteront sur toutes
celles contenues dans d'autres textes quelconques et qui pourraient y être
‘contraires.

ARTICLE 11] :
La présente Convention prendra effet :

A partir de la date de publication au Journal Officiel de la République Tuni-
sienne de la loi portant approbation de -la présente Convention et de' ses annex

Toutefois, les dépenses correspondant aux travaux effectués sur le
permis à compter de la date de signature de la présente Convention seront im-
putées aux obligations s'y rapportant.

La présente Convention est conclue pour la durée de validité du permis
et de toute concession d'exploitation ou autre titre minier en dérivant, y
compris leurs renouvellements et prorogations, et ne pourra être emendée que
par accord entre les parties,

ARTICLE 12 :

La présente Convention et ses Annexes ne sont pas assujetties aux droits
de timbre. Elles seront enregistrées sous le régime du droit fixe aux frais de
PECTEN.

Fait à Tunis, en trois exemplaires originaux, le 25 MAI 1978
un exemplaire pour chaque partie et un déposé au Ministère de l'Industrie, des
Mines et de l'En raie (Direction de l'Energie) pour être remis à l'Entreprise,

Pour L'ETAT AUNISIEN Pour
LE MINISTRE DE L'INDUSTRIE, DES MINES PECTEN TUNISIA COMPANY

ET DE L'ENERGIE.

{ ï f t
| nl om! 08 8 ot 5 ot es em es en ue sun om

ANNEXE "A"
CANIER DÉS CHARGÉS

ANNÈXE A LA CONVENTION PORTANT AUTORISATION DE RECHERCHES. ET
CONCESSIONS D'EXPLOITATION DE SUBSTANGES MINERALES DU SECOND:
GROUPE
RE

ARTICLE, PREMIER x OBJET DU PRESENT CAWIER DES CHARGES

SC AO SEE
Le présent Cahier des Charges a pour objet de préciser les condi tions

dans’ lesquelles PECTEN, parfois dénommée ci-après le ‘itulaire" ÿ \sirnatai-
re de la Convention à laquelle le présent Cuhier des Charges est annexé 4

1°) “effectuera des travaux ayant pour objet 1n Fnrlerche de rübstances
minérales du second groupe dans la zonc délimitée comme il est dit à l'An-
nexe B de 1a Convention ;

2°) éventuellement, dans le cas où PECTEN aura, découvert un gîte d'ex
ploitation dosdices aubatancon, procèdern à l'exploitation da ce gîte.

TITRE PREMIER
TRAVAUX PRELIMINAIRES DE RECHERCHE — ZONF DE PROSPECTION

ARTICLE 2 : DETIÉRMINAT LON DU PERNTS INITTIAL

La zone visée à l'Article ler, Parugrpahe |, ci-dessus scra délimitée
par un permis (ci-après dénommé le "pormis") qui sera attribué par Arrêté
du Ministre de l'Industrie, des Mines et de l'Energie et publié au Journal
Officiel de la Rpublique Tunisienne,

La surface totale initinle (So) de ce permis est réputée égale à 19,984
Kilomètres carrés, coit 4996 périmètres élémentaires,

ARTICLE 3 : ODLIGATION DE TRAVAUX MINIMA PENDANT LA DUREE DE VALIDITE
INITIALE DU PERMIS

Le permis précisé scraaccordé pour une période initiale de. validi té
de trois (3) années à compter de da date de publication au JET x fLiciel
de la République Tunisienne de la loi portant approbation
Convention.

DE
{

:
En =

ss 's'

= «œil

mi = | mm

15

Au cours de cette période, le Titulaire s'engage à effectuer des travaux
de recherches et éventuellement de reconnaissance de gisement, .conformes
aux règles de l'art et régulièrement poursuivis de manière à ce que le coût
dûment justifié de ces travaux ainsi exécutés pendant cette période soit au
moins égal à un montant total de : ë
Six uillions. (6,000,000) dollars des Etats-Unis d'Anérique,

ARTICLE 4 : JUSTIFICATION DU MONTANT DES TRAVAUX EXECUTES

Le Titulaire est tenu de justifier vis-ë-vis de l'Autorité Concédante
le montent des travaux de recherches effectués par lui pendant le durée de
validité du permis ;

Seront admis dans l'appréciation des dépenses minima, et sous réserve
qu'ils soient appuyés de dues justifications. :

8) les coûts et dépenses réels engagés par le Titulaire en Tmisie ou
ailleurs, pour l'exécution de ses travaux de recherches et pour l'acquisi-
tion d'informations ou d'études relatives au permis ;

‘.b) les frais réels de déplacements, de passage ou de voyage engagés
pour le personnel du Titulaire destiné à travailler normalement en Tunisie,
et pour les familles dudit personnel ;

c) les frais, salaires ou honoraires réels des experts et spécialistes
employés par le Titulaire à l'occasion de ses recherches effectuées en
Tunisie :

d) les frais réels d'établissement de toutes cartes et études nécessai-
res pour l'enregistrement des travaux du Titulaire ; |

e) Îles dépenses de frais généraux y compris les frais de siêge et d'as-
sistance technique générale encourues pou le compte du Titulaire en dehors
de la Tunisie, 4 concurrence d'un maximum de dix pour cent (10 Z) du montant ‘
des dépenses totales. . j

. ARTICLE 5 : RINOUVELLEMENT DU PERMIS

1°) Conformément aux dispositions de l'Article 39 du décret du ler
Janvier 1953 eur les mines et des arrêtés d'application dudit déèret, sous
réserve que le Titulaire ait satisfait aux obligations de travaux minima
résultant de l'Article 3 ci-dessus et aux dispositions du paragrrphe 4 ci
dessous, compte tenu des dispositions de l'Article ? ci-après et & ré
serve qu'il en fasse la demande écrite dans les formes et délai
par le décret du ler Janvier 1953 sur les mines, le renouvell
sera acquis de plein droit pour trois périodes de renouvellem
(3) ans, selnn les conditions suivantes :

K ;

| 4

DES
16

2°) a) pour le premier renouvellement, le Titulaire aura droit à une super-
ficie SI représentant au maximum les quatre vingt centièmes <80/100e) de la
surface initiale So du permis ;

b) pour le second renouvellement, le Titulaire aura droit à une superfi-
cie S2 représentañt au maximum les soixante quatre centièmes (64/100e) de 1a
surface initiale So, du permis ;

‘c) pour le troisième renouvellement, le Titulaire aura droit à une super-
ficie S3 représentant au maximum les cinquante centièmes (50/100e) de la sur-
face initiale So du permis.

3°) Dans les limites ci-dessus prescrites, le Titulaire aura le libre choix
.de la surface sur laquelle le renouvellement du permis sera prononcé, Toute-
‘fois, la: surface abandonnée devra être, dans toute la mesure du rhisonnable,
d'une dimension-suffisante et d'une forme convenable compte tenu des zones
adjacentes qui ne seraient pas à la date d'abandon couvertes par un titre
minier portant sur les substances minérales du second groupe, de manière à
permettre que des opérations pétrolières puissent être effectivement exécu-
tées sur lesdites surfaces abandonnées.

Le Titulaire devra notifier ce choix ä l'occasion de la demande de renou
vellement du permis. Dans le cas où serait déposée une demande de renouvelle-
ment sans que ce choix soit notifié, l'Autorité Concédante procéderait d'of-

fice audit choix. L

4°) Le Titulaire s'engage à exécuter pendant la durée de chaque renouvel
lement du permis, des travaux de valeur égale à six millions ($ 6.000.000)
de dollars des Etats-Unis multipliés au premier jour de chaque période de
irenouvellement par le facteur À , dans lequel "A" est la valeur de l'‘'index

of wholesale prices - all combdities - published by the U,S, Department
of Labor, Bureau of Labor Statistics", publié à la date la plus récente
précédant ledit premier jour, et "B" est La valeur du même index publié à
la date la plus récente précédant la date effective de la Convention.

ARTICLE 6. - REDUCTION VOLONTAIRE DE SURFACE ET RENONCIATION AU PERMIS
a) Le Titulaire aura droit à tout moment, à condition qu'il en ait noti-

fié son intention par écrit, à une réduction supplémentaire de la surface
du permis, indépendamment de la réduction prévue à l'Article % ci-dessus.

Dans ce cas le montant minimum de dépenses à accomplir conformément
aux Articles 3 et 5 ci-dessus restera inchangé.

b) le Titulaire pourra, à tout moment, abandonner le pe
déclaration d'abandon en conformité avec l'Article 25 du dé
Janvier 1953 sur les Mines. l

. 1

ARTICLE 7 : NON EXECUTION DU MINIMUM DE DEPENSES

k a) Si le Titulaire, à la fin de l'une quelconque des périodes de validi-
té du permis, n'a pas dépensé le montant minimum fixé par les Articles 3 et 5
ci-dessus pour la période concernée, il versera au Trésor Tunisien, et avec
l'accord de l'Autorité Concédante quant au montant, le reliquat non dépensé.

En ce cas, le Titulaire aura la possibilité, s'il en fait la demande,
d'obtenir le renouvellement du permis.

. ]
b) Si le Titulaire, au cours de l'une quelconque des périodes de validi-
té du permis, procède à l'abandon de la totalité du permis, ainsi que prévu à
l'Article 6 ci-dessus, et s'il n'a pas, au moment de cet abandon, dépensé la
totalité des sommes pour lesquelles il s'était engagé au titre de la période
de validité en cours, il versera au Trésor Tunisien, et avec l'accord de l'Auto-
rité Concédante quant au montant, le reliquat non dépensé.

ARTICLE 8 : LIBRE DISPOSITION DES SURFACES DISTRAITES DU PERMIS INITIAL

L'Autorité Concédante recouvrera la libre disposition des surfaces dis“
traites du permis initial, soit par les abandons prévus à l'Article 5 ci-dessus
à l'occasion des renouvellements successifs, soit par les réductions volontaires
ou renonciations prévues à l'Article 6 ci-dessus, En particulier, elle pourra y
foire effectuer des travaux de recherches concernant les substances minérales
du second groupe, soit par elle-même, soit de toute autre façon.

ARTICLE 9 : VALIDITE DU PERMIS EN CAS D'OCTROI D'UNE CONCESSION

L'institution d'une concession telle qu'elle est précisée à l'Article 12
ci-après, entraîne de plein droit l'annulation de la portion du permis de recher-
ches comprise dans le périmêtre de la dite concession.

Elle n'entraîne pas l'annulation du permis de recherches situé à l'extérie
du périmètre de la concession. Le dit permis conserve sa validité dans les ‘
conditions stipulées aux Articles 3,5 et 21 du présent Cahier des Charges

Lors des renouvellements du permis survenant après l'octroi d'une conces-
sion, la superficie de cette concession n'entrera pas dans 1 cui de la sur-
face du permis pour son renouvellement. Le montant minimum, ugponses
requis pour le permis de recherches restera inchangé. FE Ÿa

(ut *}

G ÿ

{

= ms ss ms sm

ARTICLE _1Q : NISPOSITIONS DES HYDROCARBURES TIRES DES RECHERCIES

PECTEN pourra disposer de sa part des hydrocarbures produits à l'occa-
sion des travaux de recherches, de la même manière que dans Île cas des hydrocar-
bures tirés des exploitations, à charge pour elle d'en informer en temps utile
l'Autorité Concédante et acquitter la redevance visée à l'Article 23 ci-après.

TITRE IL

DECOUVERTE ET EXPLOITATION D'UN GISEMENT

ARTICLE_11 : DECOUVFRTE

Le Titulaire sera réputé avoir fait la preuve de ia découverte-d'un gise-
ment dit exploitable, au sens du présent Cahier des Charget et de la Loi minière
lorsqn'il aura foré un puits susceptible de produire un débit d'hydrocarbures
bruts liquides de qualité marchande, au moins égal aux chiffres donnés dans le
tableau ci-dessous et dans les conditions qui y sont précisées ; il est entendu

que les essais seront faits conformément à la technique internationale habituel-
le des champs de production sur terre.

Le choix du début de l'essai ainsi que de sa durée est laissé au Titulaire
Celui-ci sera libre de juger l'époque à partir de laquelle le niveau essayé
aura atteint un régime permanent de production.

Toutefois,cet essai devra être exécuté dans les trois (3) mois qui sui-
vent l'achèvement définitif du forage.

Profondeur du niveau de production Production =
: Se Méthode
entre la surface du sol et le Moyenne journalière d'ettate ten
toit du niveau (en mètres) (en m3),
0.500 mètres ô 20 Jaillissement
Chaque 100 m en plus + 2
à 1.000 mètres 3a
Chaque 100 m en plus æ Pompage ou
à 1.500 mètres 40 Pistonnage:
Chaque 100 m en plus 5: 8) D Jaillirsement
à 2.000 mètres 60 orifi:e max. 12,7 m/m
Chaque 100 m en plus + 8 Jaillissement
à 2.500 mètres 100 orifice max. 11,1 m/m
Chaque 100 m en plus + 12 Jaillissement
ä 3.000 mètres 160 orifire max. 9,5 m/m
+ 16 À

Chaque 100 m en plus

f L

{

= = = mes es eu =

ARTICLE 12 - OCTROI D'UNE CONCESSION DE PLEIN DROIT

La preuve d'une découverte telle que définie à l'Article 11 ci-dessus
donnera le droit au Titulaire d'obtenir de plein droit la transformation d'une
partie de la zone en concession minière et la dite concession seta instituée
suivant la procédure et le régime définis au Titre IV du décret du ler Janvier
1953 sur les mines dans les conditions précisées ci-après :

1° Le Titulaire devra avoir déposé une demande de concession dans les
conditions fixées par les Articles 49, 50, 51, 52, 53 et 115 du décret du ler
Janvier 1953 sur les minbs, au cours de la période qui s'étend depuis la date
de la Preuve d'une découverte jusqu'à celle proposée pour déposer une demandé
de concession visée à l'Article 18 (1) ci-après.

2° Le périmètre de la concession englobera une surface totale de mille
(1! 000) Kilomètres carrés, au maximum,

«3° Ce périmètre sera choisi librement, selon les règles de l'art, et
compte tenu des résultats obtenus par le Titulaire, sous les seules réserves
énoncées ci-après :

a) ce parimètre sera d'un seul tenant ;

b) il comprendra le point où a été faite la: découverte ;

c) il sera entièrement englobé dans le permis de recherches retenu par le
Titulaire à l'époque à laquelle il aura fait la preuve d'une découverte ;

d) il sera canstitué, dans toute la mesure du possible, par des segments
de droites, toutes superposables à un carroyage de deux kilomètres de côté extra-
polé du carroyage prévu à l'Article 37 du décret du ler Janvier 1953 sur les
mines !

e) il n'isolera pas une enclave fermée à l'intérieur de la concession.

ARTICLE 13. - OCTROI D'UNE CONCESSION AU CHOIX DU TITULATRE

1° Le Titulaire aura aussi le droit, à son propre choix, d'obtenir la
transformation en concession d'une partie du permis de recherches sans aucune
limitation quant à la période stipulée au Parä4graphe | de l'Article 12 ci-dessus,
s'il a satisfait à l'une quelconque des conditions énumérées ci-après :

a) s'il a foré un puit dont la capacité de production en hydrocarbures
liquides est au moins égale à la moitié des chiffres indiqués dans le tableau
de l'Article 11 ci-dessus pour les profondeurs considérées dans ce tableau, cd

Le débit journalier moyen d'hydrocarbures liquides de qualité marchande,

obtenu au cours de la dernière semaine d'essai, ne devra pas ê A férieur aux
huit dixièmes (8/10e) du débit journalier moyen, obtenu dans, N conditions

Ie. SA
#

au cours de la première semaine.

|
j

20

De mème la quantité unitaire moyenne d'eau entrainée au cours de la
dernière semaine de l'essai, ne devra pas être supérieure de plus de vingt
pour cent (20 7) ñ 1a quantité de même nature qui aura été déterminée au
cours de le première semaine.

b) s'il a foré un nombre quelconque de puits, dont les capacités de
production en hydrocarbures liquides sont toutes inférieures à celles indi-
quées, pour la profondeur de leurs niveaux de production, dans l'Article 11
ci-dessus, mais qui ont ensemble une capacité totale de production d'au
moins cent mètres cubes (100 m3) par jour d'hydrocarbures liquides,

c) s'il a foré un nombre quelconque de puits d'une capacité totale
d'au moins cent mille mètres cubes (100 000 m3) d'hydrocarbures gazeux
par jour, ramenés à la pression atmosphérique et à quinze degrés (15°) centi-
grades, sans que la pression enregistrée à la tête du tubage tombe au
dessous des trois quarts de la valeur statique.

2°) Dans les cas visés au présent Article, les conditions d'octroi
de la concession seront celles des paragraphes 2 et 3 de l'Article 12 ci-
dessus.

ARTICLE 14. - CAS D'UNE AUTRE DECOUVERTE SITUEE A L'EXTERIEUR D'UNE CONCES-
i SION

1°) Si le Titulaire, à l'occasion de travaux de recherche effectués à
l'extérieur du périmètre de sa ou ses concessions, mais à l'intérieur de son
permis de recherches fait la preuve d'une autre découverte répondant aux
conditions définies à l'Article 11 ci-dessus, il aura, chaque fois, le
droit de transformer en concession un nouveau périmètre englobant une surfa-
ce de mille (1 000) kilomètre carrés, au maximum, dans les conditions définies
à l'Article 12 ci-dessus.

2°) De même, s'il a satisfait l'une des conditions spécifiées à
l'Article 13 ci-dessus, le Titulaire aura le droit, à son choix, d'obtenir
la transformation en concession d'une surface de mille (1 000) kilomètres
carrés, au maximum, dans les conditions fixées aux Articles 12 et 13 ci-

dessus,

ARTICLE 15. - OBLIGATION DE RECONNAITRE LE GISEMENT

4 partir de la publication & l'arrêté instituant la concession, le
Titulaire s'engage à effectuer avec diligence, conformément aux règles de
l'art, et suivant un programme méthodique et continu, les travaux ayant
pour objet de délimiter et d'évaluer les ressources du gisement décelé par
la découverte ayant motivé la transformation en concession.

11 s'engage à effectuer avec diligence les études jugées nécessaires
pour déterminer les conditions oplima de développement et d'exploitation du
gisement et, en outre, à maintenir dans la concession correspondante en opé-
ration raisonnablement continue un appareil de forage au moi. d'un modèle
moderne et adéquat, jusqu'au moment où Îe gisement aura pu ARTE glimité,
et ses ressources ainsi évaluées. fr. Fe

4

2

Toutefois, la détermination du gisement et la reconnaissance des ressour-
ces de celui-ci seront considérées comme suffisantes à partir du moment où le Ti
tulaire aura fait la preuve que la concession peut produire des quantités rentas
bics. Dans ce cas, le Titulaire pourra passer à l'exploitation dans les condi-
tions définies À l'Article 17 ci-après,

ARTICLE 16 : BLOCAGE PROVISOIRE DES MOYENS DF RECHERCHFS SUR UNE DES CONCESSIONS
Dans le cas où le Titulaire détiendrait plusieurs concessions, il serait
soumis sur chacune d'elles aux obligations définies à l'Article 15 ci-dessus,

Toutefois, il aura la faculté, et pendant une durée maxima de trois ans
de transférer temporairement tout appareil de forage attaché à 1'une: des cpnces*
sians sur une autre concession, pour accélérer le travail en cours sur cette
dernière. d

ARTICLE 17 : EXPLOITATION

1°) Dès l'achèvement des travaux de reconnaissance visés à l'article 15
ci-dessus, le Titulaire s'engage à exploiter l'ensemble de ses concessions sui-
vant les règles de l'art dans l'industrie pétrolière internationale ; à conduire
cette exploitation en "hon père de famille" avec 1e souci d'en tirer le rende-
ment optimum, compatible avec une exploitation économique, et suivant les modali-
tés qui, sans mettre en péril ses intérêts fondamentaux propres à l'exploitant,
serviraient au maximum les intérêts économiques fondamentaux de la Tunisie,

En vue de servir au maximum lesdits intérêts, au cas où une découverte d'hydro-
catbures ne peut pas être exploitée de façon raisonnablement bénéficiaire eu
égard awprix mondiaux, aux charges fiscales prevant ladite exploitation ct autres
éléments techniques ou économiques pertinents, le Titulaire en avisera l'Autori-
té Concédante et lui soumettra un rapport détaillé tendant à l'établir. Dans un
tel cas, et sans faire obstacle aux dispositions de l'Article 18 ci-après, un
avenant à la Convention approuvé par loi pré#lablement à son application, pourra
arrêter tels allègements du régime fiscal, y compris les rêgles de calcul et de
perception de la redevance, et ce d'une façon raisonnablement bénéficiaire pour

le Titulaire.

2°) Si le Titulaire fait la preuve qu'aucuné méthode d'axploitation ne
permet d'obtenir du gisement des hydrocarbures à un prix de revient permettant
eu égard aux prix mondiaux desdits produits une exploitation raisons, lement béné-
ficiaire le Titulaire sera relevé de l'obligation d'exploiter, afjecfhèdre le
bénéfice de la concession, sous réserve des dispositions de 1} ï \ ci
dessous. er: |

l

1

22

ARTICLE 18. - TRANSFERT A L'AUTORITE CONCEDANTE

1° Lorsqu'il aura apporté la preuve d'un gisement exploitable fel qua
prévu par les dispositions de l'Article 1{ ci-dessus le Titulaire notifiera
à l'Autorité Concédante, sur la base des informations disponibles, son estima-
tion de la date à laquelle il se propose de déposer une demande de concesaian.en
vertu de l'Article 12 ci-dessus. Le Titulaire fixera cette date en tenant compte
de a durée qu'il estime nécessaire pour déterminer si l'emplacement, l'étendue
et es réserves potentielles de ce gisement justifient le dépôt d'une telle de-
mande, mais dans tous les cas, cette date 8e situera :

a) Dans les 24 mois de La date de la preuve de la découverte si le Titulai
re considère raisonnablement que les facteurs déterminants sont favorables, ou

b) Dans les 36 mois au cas où il ne serait pas en mesure de les considérer
comme suffisamment favorables.

Si le Titulaire ne choisit pas de déposer une demande de concession dans
les délais fixés ci-dessus le transfert du puit pour lequel la preuve d'un
gisement exploitable aura été ainsi faite, pourra être demandé à son bénéfice
par l'Autorité Concédante. Après avoir pris en considération les facteurs per-
tinents, le Titulaire

- Soit transférera ce puit et La zone immédiatement avoisinante à l'Au-
torité Concédante,

— Soit déposera immédiatement une demande de concession en vertu de
l'article 12 ci-dessus’,

Ledit transfert sera considéré comme un abandon volontaire de la partie
correspondante de son permis de recherches suivant les termes de l'article 6 ci-
dessus.

I] demeure entendu que les dispositions précédentes de ce paragraphe n'af-
fecteront pas la durée de validité du permis de recherches,

2° Si Le Titulaire obtient une concession en vertu de l'Article 12 ci-des-
sus pour un gisement considéré comme insufisamment rentable pour lequel la
notification prévue au pargraphe |! (b) du présent Article aura été faite, et si
le Titulaire n'a pas terminé Les travaux de reconnaissance visés à l'Article 15
ci-dessus sur la dite concéssion et n'a pas commencé l'exploitation de ladite
concession dans les conditions stipulées 4 l'Article F7 ci-dessus dans les trois
ans suivant la date de la demande pour ladite concession l'Autorité Concédante
pourra exiger du Titulaire qu'il lui transfère ladite concession ledit transfert
sera considéré comme un abandon effectué par le Titulaire.

ARTICLE19. - DISPOSITIONS SPECIALES CONCERNANT LES GISEMENTS DE GAZ N'AYANT PAS
DE RELATION AVEC UN GISEMENT D'HYDROCARBURES LIQUIDES

1° Lorsque le Titulaire aura fait le preuve d'une découverte, au sens in-
diqué à l'Article 13, Paragraphe l, alinéa (c) ci-dessus, concernant un gisement
de gaz sec ou humide qui n'ait pas de relations avec un gisement
liquides, et à condition 4

23

qu'il considère que les conditions économiques du moment ne lui permettent pas
de trouver pour les gaz produits par ledit gisement un débouché commercial as-
surant dans les conditions satisfaisantes la rémunération des dépenses d'inves-
tissement restant à engager et des dépenses d'exploitation, le Titulaire aura le
droit de demander une concession tout en restant provisoirement relevé par l'Autt
rité Concédante des obligations ci-après : 6

- Obligation de délimiter et reconnaître le gisement, résultant de l'Ar-
ticle 15 ci-dessus ;

- Obligation d'exploiter, résultant de l'Article 17 ci-dessus.

2°) Dès que le Titulaire aura réclamé"le bénéfice des dispositions énoncée

au Paragraphe 1 du présent Article, il devra se concerter immédiatement avec

l' Autorité Concédante dans les conditions précisées à l'Article 81 ci-après,
pour rechercher d'un commun accord les moyens de créer de nouveaux débouchés
commerciaux susceptibles d'absorber, en twtalité ou en partie, la production de
gaz escomptée dudit gisement tout en rémunérant d'une manière satisfaisante
les investissements nouveaux que devra engager le Titulaire pour remplir les
obligations édictées par les Articles 15 et 17 ci-dessus, ainsi que ses frais
d'exploitation.

3°) L'Autorité Concédante aura le droit à tout moment de demander au +
Titulaire d'effectuer les travaux prévus aux Articles 15 et 17 ci-dessus, dès
que l'existence d'un débouché commercial satisfaisant aura été reconnue confor-

mément au Paragraphe 2 ci-dessus.

4°) Le Titulaire aura le droit, À tout instant, de se dégager des obliga-
tions entraînées par les Paragraphes 2 et 3 du présent Article en renonçant à
la partie de la concession à laquelle elles s'appliquent, dans les conditions
prévues à l'Article 77 ci-après.

ARTICLE 20 : DUREE DE LA CONCESSION

Chaque concession sera accordée pour une durée de cinquante (50) années,

à compter de la date de publication au Journal Officiel de la République Tuni-

sienne de l'arrêté qui l'établit. .
Toutefois, chaque concession prendra fin avant son terme fixé, en cas de

déchéance prononcée en application des Articles 68 et 59 Cdeux premiers alinéas)

du décret du ler Janvier 1953 sur les mines, ainsi que de l'article 78 du-

présent Cahier des Charges.

De même, le Titulaire peut, À toute Époque, renoncer à tout ou partie

de sa ou ses concessions, sous réserve qu ‘il ait satisfait à Be a
concernant les parties abandonnées et suivant les ne CS

l'Article 77 du présent Cahier des Charges.

È "
{ l

{

(

l

—

l

——

da

ARTICLE 2T : PROLONGATION DU PERMIS DE RECHERCHES EN CAS DE DÉCOUVERTE

BE l'expiration du délai de douze ans qui suivra la délivrance du
rerwis initial et s'il a effectué une découverte lui donnant droit à l'une des
sucessions visées aux Articles 12 ou 13 ci-dessus, le titulaire aurg droit,
indépendamment des travaux faits à l'intérieur desdites concessions, à continue
ses Lravaux de recherches, dans le cadre d'une prolongation du permis, sur une
surface n'exédant pas vingt cinq centièmes (25/100e) de la zone initiale, Cette
shrface sera librement choisie par le Titulaire à l'iulérieur de la surface
mur laquelle porte le permis visé au titre Premier au cours de sa quatrième pé-
riode de validité.

2°) Toute découverte effectuée par le Titulaire dans la zone couverte
par Le permis visé au paragraphe | du présent Article, lui ouvrira 1è droit de
«tvmander l'institution d'une nouvelle concession dans les conditions définies
«ux articles 12 et J3 ci-dessus.

3°) La prolongation prévue au Paragraphe | du présent Article sera accot
dée pour une durée de trois ans et pourra être renouvelée deux fois pour la
même durée sans que la surface faisant l'objet de la prolongation du permis
soit réduite par l'Autorité Concédante. Toutefois, le Titulaire gardera le droit
de pratiquer des réductions supplémentaires suivant la manière indiquée à l'ar-
ticle 6 ci-dessus.

4°) Le Titulaire s'engage À exécuter pendant la durée de validité du
permis renouvelé en application des dispositions du présent Article, des travaux

d'un montant au moins égal au produit de 2500 (Deux Mille Cinq Cent)dollars des
Etats Unis par le nombre mesurant la surface du permis en kilomètres carrés.

ARTICLE TITI

TAXÉS ET {IMPOTS DIVERS

FICLE 22 : DROIT D'ENREGISTREMENT ET REDEVANCES SUPERFICIATRES

Le Titulaire est tenu de payer, tant pour le permis de recherches que
pour la ou les concessions, les droits fixes d'enregistrement prévus par 1a loi
minière et en ce qui concerne l2 ou les concessions, les redevances superficiaires
dans les conditions prévues par la Convention à laquelle est à le présent
Cahier des Charges. s

ge

es

ARTICLE 23. - RÉNEVANCE PROPORTIONNELLE À LA PRODUCTION ET IMPOT SUR LE
TT REVENU

1 - Redevance Proportionnelle à la Production

1° PECTEN s'engage, en outre à payer ou À livrer gratuitement à 1'Autorité
Concédante, une "redevance proportionnelle À. la production" égale à douze et
demi pour cent de la valeur ou des quantités déterminées en un point dit " point.
de percéption " qui est défini aux Articles 25 et 28 ci-après des substances
minérales du second groupe extrailes rt conservées par elle à l'occasion des
recherches ou des exploitatiôns en vertu du présent Cahier des Charges, avec tels
ajustements qui seraient nécessaires pour tenir compte de l'eau et des impuretés
ainsi que des conditions de température et de pression dans lesquelles ont été
effectuées les mesures.

2° Toutefois, seront exonêrés de la redevance proportionnelle et de tous
taxes et impôts :

a) Les hydrocarbures bruts consommés par le Titulaire pour 1a marche de
ses propres installations (recherches et exploitations) et leurs dépendances
lépales, ainsi que pour la force motrice nécessaire à ses propres pipelines
de transport :

b} Les hydrocarbures que le Titulaire justifierait de ne pouvoir rendre
marchands";

c) Les gaz perdus, brûlés ou ramenés au sous-sol.

3° La production liquide sur la quelle s'applique la redevance proportion -
nelle sora mesurée à La sortie des réservoirs de stockape situés sur les champs
de production. :

Les méthodes utilisées pour la mesure seront proposées par le Titulaire
ét agréées par la Direction de l'Energie (ci-après appelée "Ds De

Les mesures seront. faites suivant l'horaire dicté par les nécessités du
chantier. : } :

L'autorité Concédante en sera informée en temps utile. Elle pourra se
faire représenter aux opérations de mesure, et procéder à toutes vérifications
contradictoires.

&° La redevance proportionnelle à la production sera liquidée et perçue
mensuellement.

mesures de prodt

Après vérification, @t correction s'il v a lieu, le relevé
dessus sera arrêté par le Directeur de la NF.

IL - Impôt sur le Revenu

L'impôt sur le revenu sera celui prévu par la Convention.

0
26

ARTICLE 24, - CHOIX DU PAIEMENT EN ESPECES OÙ EN NATURE

Le choix du mode de paiement de la redevance proportionnelle à ja pro
duction soit en espèces, soit en nature appartient à l'Autorité Concédante,

Celle-ci notifiera au Titulaire, au plus tard le 30 Juin de chaque an-
née son choix pour le mode de paiement et également, dans le cas de paie-
ment en nature, sur les points de livraison visés aux Articles 27 et 28
(Paragraphe 2) ci-après. Ce choix sera valable du ler janvier au 31 Décembre
de l'année suivante.

Si l'Autorité Concédante ne notifiait pas son choix dans le Uélai impar-
ti elle serait censée avoir choisi le mode de perception en espèces.

ARTICLE 25 : MODALITES DE PERCEPTION EN ESPECES DE LA REDEVANCE PROPORTION-
NELLE SUR LES HYDROCARBURES LIQUIDES,

1°) Si la redevance proportionnelle est perçue en espèces, son montant

sera liquidé mensuellement en prenant pour base :

a) le relevé arrêté par le Directeur de la D.F. comme il est dit à
l'Article 23, Paragraphe 4, ci-dessus,

b) La valeur des hydrocarbures liquides déterminée dans les réservoirs
situés à l'entrée du pipeline général ou, en l'absence d'un tel pipeline,
dans les réservoirs de stockage situés sur Le champ de production. Il est
convenu que ce prix s'établira en fonction des prix FOB de vente diminués
de frais de transport à partir desdits réservoirs jusqu'à bord des navires,

2°) Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis
à la redevance sera le prix visé au parag£çaphe 3 ci-après pour toute quanti-
té vendue par PECTEN pendant le mois en cause, corrigé par des ajustemente
appropriés de telle manière que ce prix soit ramené aux conditions de réfé-
rence adoptées pour la liquidation de la redevance, et stipulées au Paragraphe
1 ci-dessus.

3°) Pour la détermination de la redevance et de l'impôt sur le retenu,
le"prix de vente" de PECTEN sera le prix international auquel il est fait
référence à l'Article 4, paragraphe 2 a) de la Convention, sauf en ce qui
concerne les ventes effectuées en vertu de l'Article 80 pour lesquelles le
prix de vente sera le prix effectivement reçu par PECTEN pendant le mois

en cause.
4°) Les prix applicables pour le mois en cause seront communiqués par

PECTEN en même temps qu'elle transmettra le relevé mensuel dont il a été
question. au Paragraphe 4 de l'Article 23 ci-dessus,

27

si le Directeur de la D.E. ne notifie pas à PECTEN son acceptation ou 8e
uliservations dans le délai de quinze jours qui suivra Île dépôt de la communica-
tion, les prix communiqués seront réputés acceptés par l'Autorité Concédante.

5°) L'état de liquidation de la redevance proportionnelle pour Je mois
én cause sera établi par le Directeur de la D.F, et notifié à PECTEN, Celle-ci
devra en effectuer le paiement entre les mains du comptable public qui lui sera
ER dans les quinze jours qui suivront la notification de l'état de liqui-
dation.

Tout retard dans les miements donnera 4 l'Autorité Concédante, et sans
mise en demeure préalable, le droit de réclamer ä PECTEN des intérêts moratoi-
res calculés au taux légal prorata temporis, sans préjudice des autres sanctions
prévues au présent Cahier des Charges,

6°) Sous réserve des dispositions de l'Article 10, paragraphe 1 de 14
Convention, s'il survient une contestation concernant la liquidation de la rede-
vance mensuelle due par PECTEN, un état de liquidation provisoire sera établi,
PECTEN entendue, sous la signature du Ministre de l'Industrie, des Mines et de
l'Energie. 11 sera exécutoire à l'égard de PECTEN dans les conditions prévues
au Paragraphe 5 ci-dessus,

7°) Après règlement de la contestation, il sera établi un état de liqui-
dation définitive sous la signature du Ministre de l'Industrie, des Mines et de
l'Energie. Les moins perçus seront versés. dans les quinze jaurs de la réception
dudit état et les trop perçus seront considérés comme des avances sur les procha
paiements dus à l'Autorité Concédante par PECTEN qui les aura versés.

F SUR LPS

ARTICLE 26 : PERCEPTION EN NATURE DE LA REDEVANCE PROPORTIONNE
HYDROCARBURES LIQUIDES

1°) Si la redevance proportionnelle sur les hydrocarbures liquides est
perçue en nature, elle sera due au point de perception défini à l'Article 25 ci-
dessus. Toutefois, elle pourra être livrée en un autre point dit "point de
livraison", suivant les dispositions prévues à l'Article 27 ci-après.

2°) En même temps qu'il adressera à la D.E, les relevés visés au päragra-
phe 4 de l'Article 23 ci-dessus, PECTEN fera connaître les quantités des diffé-
rentes catégories d'hydrocarbures liquides constituant la redevance proportion-
nelle et l'emplacement précis où elles seront stockées.

ARTICLE 27 : ENLEVEMENT DE LA RFDEVANCE EN NATURE SUR LES HYDROCARBURES LIQUIDES

1°) L'Autorité Concédante peut choisir, comme point de livraison des hy-
drocarbures liquides constituant 1a redevance en nature, foit le point de percep
tion, soit tout autre point situë à l'un des terminus des pipelisé#s.ncipaux
du Titulaire; normalement exploités pour la qualité à délivre PR FéRénp Le

,

[ L

(

I

= = m'en

{

7

28

les postes de chargement sur bâteaux citernes ou wagons-citerues,

L'Autorité Concédante anénagera à ses frais les moyens de réception adé-
quats, au point convenu pour la livraison. Hs seront adaptés 4 l'importance,
À la sécurité et au mode de production du gisement d'hydrocarbures.

L'Autorité Concédante pourra imposer au Titulaire de construire les insta
lations de réception visées ci-dessus, mais seulement dans. la mesure où il s'agi:
ra d'installations normales situées à proximité des.champs de production, Elle
devra alors fournir les matériaux nécessaires et rembourser au Titulaire 6e :
débours réels. ë

Le Titulaire sera en autre dégagé de toute responsabilité civile en ce
qui concerne les dommages causés par le fait des personnes dont il doit répon-
dre, ou des choses qu'il a sous sa garde, à raison des travaux ainsi exécutés
par lui pour le compte dé l'Autorité Concédante et suivant les prescriptions
et sous le contrôle de celle-ci.

2°) Les hydrocarbures liquides constituant la redevance en nature seront
livrés par le Titulaire à l'Autorité Concédante au point de livraison fixé
par cette dernière, comme il est dit au paragraphe précédent.

Si le point de livraison est distinct du point de perception, c'est-à-dire
en dehors du réseau général de transport du Titulaire, l'Autorité Concédante rem-
boursera au Titulaire le coût réel des opérations de manutention et de transport
effectuées par celui-ci entre le point de perception et le point de livraison,

y compris la part d'amortissement de ses installations.

* 3°) Les hydrocarbures liquides constituant la redevance en nature, devien-
dront la propriété de l'Autorité Concédante au point de perception.

La responsabilité du Titulaire vis-à-vis de l'Autorité Concédante pour le
transport entre le point de perception et le point de livraison sera celle d'un
entrepreneur de transport vis-à-vis du propriétaire de la marchandise trans-
portée. ,

Toutefois, les pertes normales par coulage au cours du transport et du
stockage resteront à la charge de l'Autorité Concédante,

4°) L'enlèvement des hydrocarbures constituant ia redevance en nature
sera fait au rythme concerté chaque mois entre le Titulaire et la DE.

Sauf en cas de force majeure, la D.E. devra aviser le Tit:
dix jours à l'avance des modifications qui pourraient survenir
prévu des chargements des bâteaux-citernes ou des vagonx-cit.

«
29

L'Autorité Concédante fera en sorte que la redevance aue pour Le mois écoulé
soit retirée d'une manière régulière dans les trente jours qui suivront la remise par
le Titulaire de la communication visée au Paragraphe 2 de l'Article 26 ci-dessus.
Toutefois, un plan d'enlèvement portant sur des périodes supérieures à un mois

pourra être arrêté d'un commun accord.

Si la redevance a été retirée par l'Autorité Concédante dans un délai de
trente (30) jours, le Titutaire n'aura pas droit à une indemnité de ce chef.

Toutefois, l'Autorité Concédante se réserve le droit d'exiger du Titulaire
une ‘prolongation de ce délai de trente (30) jours pour une nouvelle période qui
ne pourra pas dépasser soixante (60) jours , et sous la réserve que les quantités
ainsi accumulées ne dépassent pas trente mille (30 000) mètres cubes. La facilité
ainsi donnée cessera d'être gratuite. L'Autorité Concédante devra payer au Titu-
laire une indemnité calculée suivant un tarif concerté à l'avance, en remboursant
le Titulaire des charges additionnelles qu'entraîne pour lui cette obligation.

5°) De toute manière, le Titulaire ne pourra pas être tenu de prolonger
la facilité visée au dernier alinéa du Paragraphe précédent, au-delà de l'ex-
piration d'un délai total de quatre-vingt-dix (90) jours.

Passé ce délai, ou si les quantités accumulées pour le compte de l'Auto—
rité Concédante dépassent trente mille (30 000) mètres cubes, les quantités non
perçues par elle ne seront plus dues en nature par le Titulaire. Celui-ci en
acquittera la contre valeur en espèces dans les conditions prévues äl'Article

25 ci-dessus.

6°) Si les dispositions prévues au second alinéa du Paragraphe 5 du pré-
sent Article étaient amenées à jouer plus de deux fois dans le cours de l'un des
exercices visés à l'Article 24, second alinéa, ci-dessus, le Titulaire pourra
exiger que la redevance soit payée en espèces juequ'ä la fin du dit exercice.

ARTICLE 28 - REDEVANCE DUE SUR LE GAZ
1°) L'Autorité Concédante aura le droit de percevoir sur le gaz provenant
des activités du Titulaire, après les déductions prévues à l'Article 23, Pard-

graphe 2, ci-dessus :
- Soit une redevance de 12,5 % (douze et demi pour cent) en espèces sur

gaz du gisement vers un ou plusieurs points de livraison, y compris maesusine
de liquéfaction ; DS

- Soit une redevance perçue suivant les modalités prévuc

30

4") 5i le titulaire décide d'extraire, sous forme liquide, certains des
hydrocarbures qui peuvent exister dans le gaz brut, l'Autorité Concédante percevra
la redevance apres traitement, étant entendu que le présent paragraphe 2 ne vise
en aucun cas la liquéfaction du gaz et le gaz liquéfié ainsi obtenus.

Si les produits finis, hydrocarbures liquides et gaz résiduels sont obte-
uu.  Î\ suite d'une opération simple, la redevance sera calculée au taux de
12,., (douze et demi pour cent) sans tenir compte des frais de traitement suppor-
tés par Le Titulaires.

Dans le cas d'opérations plus compliquées et coûteuses, la redevances pri-
se sous forme de produits finis sera calculée en tenant compte du coût des opéra-
tions, non compris la part d'amortissement des installations. Toutefois, éLant
donné la diffculté de faire cette évaluation, il est admis forfaitairement que
la redevance sera perçue dans ce dernier cas à raison de 10% (dix pour cent) sur
les hydrocarbures liquides et gaz résiduels, sans aucune cahrge pour l'Autorité
Concédante au titre des opérations prévues dans le présent paragraphe.

La redevance sur les produits liquides sera due soit en nature soit en
espèces à partir d'un point de perception secondaire qui sera celui où les pro-
duics liquides sont séparés du gaz.

Bans le cas où la livraison s'effectuerait en nature, un point de livrai-
son différent pourra être choisi, par accord mutuel. I1 coïncidera avec une des
installations de livraison prévues par le Titulaire pour ses propres besoins.

L'Autorité Concédante remboursera sa quote part des frais de manutention
ct de transport, dans les conditions analogues à celles qui font l'objet de l'Arti

cle 27, Paragraphe 2 et 3 ci-dessus.

La redevance en espèces sera calculée sur le prix effectif de vente, avec
les ajustements nécessaires pour le ramener aux conditions correspondant au point

de perception secondaire.

Le choix de percevoir la redevance en espèces ou en nature sera fait comme
prévu pour les hydrocarbures liquides à l'Article 24 ci-dessus.

3°) La gazoline naturelle séparée par simple détente sera considérée comme
un hydrocarbure brut, qui ne devra pas, toutefois, être remélangé au pétrole brut,
sauf autorisation préalable de l'Autorité Concédante. Un plan d'enlèvement portant
sur des périodes de six (6) mois pourra être arrêté d'un commun accord, qu'il
s'agisse soit de la redevance payée en gazoïine, soit de l'écoulement du dit pro-
duit pour les besoins de l'économie tunisienne.

4°) Le Titulaire n'aura l'obligation :

- ni de gazolinæ au delà de ce qui serait nécessaire per

: marchand, et seulement dans la mesure où il aurait trouvé ur dEbi

, 0

<= 5 0 Æ M «li

31

- nf de stabiliser ou de stocker la gazoline naturelle ;

- ni de réaliser ue opération particulière de traitement ou de recyclage.

5°) Dans le cas où l'Autorité Concédante choisira de percevoir la redevance
en nature, elle devra fournir, aux points de livraison agréés, des moyens de
réception adéquats, capables de recevoir sa quote-part des liquides au moment où
ces derniers deviendront possibles au fur ct ä mesure de leur production ou de
leur sortie des usines de préparation. L'Autorité Concédante prendra en charge les
liquides à ses risques ct périls, dès leur livraison. Elle ne pourra pas imposer
un stockage au Titulaire,

6°): Dans le cas où l'Autorité Concédante choisira de percevoir !a redevance
en espèces, la redevance sera liquidée mensuellement suivant les dispositions des
Articles 23 (Paragraphe #) et 25 ci-dessus.

7°) Si l'Autorité Concédante n'est pas en mesure de'recevoir la redevance
en nature dans les conditions spécifiées au Paragraphe 5 du présent Article, elle

sera réputée avoir renoncé à la perception en nature de cette redevance ou de la
partie de cette redevance pour laquelle elle n'aura pas de moyens de réception

adéquats.

ARTICLE 29, - REDEVANCE DUE SUR LES SOLIDES

Si le Titulaire exploite des hydrocarbures solides naturels,la redevance
sera fixée d'un commun accord, compte tenu des conditions d'exploitation du gisement
à un taux compris entre trois (3) et dix (10) pour cent

TITRE IV
Activités annexes des installations de recherch® et
d'exploitation du Titulaire

ARTICLE 30. - FACILITES DONNEES AU TITULAIRE POUR SES INSTALLATIONS ANNEXES

L'Autorité Concédante, dans le cadre des dispositions Légales en la matière,
et notamment des Articles 72 à 78 et 83 du décret du ler Janvier 1953 sur les mines,
donnera au Titulaire toutes facilités en vue d'assurer à ses frais, d'une manière
rationnelle et économique, la prospection, l'exploration, et l'extraction, le
transport, le stockage et l'évacuation des produits provenant de ses ghes ct
de ses exploitations, ainsi que toute opération ayant pour objet 14
dits produits en vue de les rendre marchands

0

Rentrent tiotamment dans ce cas, en sus des installations mêntionnées expli-
citement au décret du ler Janvier 1953 sur les mines, et dans la mesure du possible

a) L'aménagement des dépôts de stockage sur les champs de production, dafis
les ports d'embarquement, ou à proximité des usines de préparation, ou éventueliete
de traitement ;

b) Les communications routières, ferroviaires ou aériennes et maritimes,. le
raccordements ‘aux réseaux généraux de voies routières, ferrées ou aériennes et
maritimes ;

c) Les pipelines, stations de pompage et toutes installations ayant pour

objet le transport en vrac des hydrocarbures ;

d) Les postes d'embarquement situés sur le domaine public maritime ou le
domaine public des ports maritimes ou aériens ;
e) Les télécommunications et leurs raccotdements aux réseaux généraux de

télécommunications de la République Tunisienne ;
£) Les branchements sur les réseaux publics de distribution d'énergie ; Îles

lignes privées de transport d'énergie ;
g) Les alimentions en eau potable et industrielle ;
h) Les installations d'épuration et éventuellement, de traitement des
gaz bruts.

ARTICLE 31, -— INSTALLATIONS NE PRESENTANT PAS UN INTERET PUBLIC GENERAL

1°) Le Titulaire établira lui-même, et à ses frais, et sous sa tesponsabilit
toutes installations qui seraient nécessaires pour ses recherches et ses exploitatio
et qui ne présenteraient pas un caractère d'intérêt public général, qu'elles soient
situées à l'intérieur cu à l'extérieur des concessions,

Rentrent notawrwul dans ce cas :
a) les réservoirs de stockage sur les champs de production j
b) LEE pipelines assurant la collecte du pétrole brut ou du gaz ns les

puits jusqu'aux ésines de traitement ;

c) Les pipelines d'évacuation HS RENE le ‘transport du pétrole brut | ou des
gaz depuis les dits réservoirs jusqu'au point d'embarquement par chemin de fer, ou
par mer, ou jusqu'aux usines de traitement ;

d) les réservoirs de stockage aux points d'embarquement ;
e) les installations d'embarquement en vrac par pipelines permettant le
chargement des wagons-citernes ou des bateaux-citernes ;

f} les adductions d'eau particulières dont le Titulaires a obtenu

l'autorisation ou la concession ; HS PE
g) les lignes prévues de transport d'énergie on C) |

(i

{

{

= ss sm 'm's'

h) Les pistes et routes de service pour l'accès 'errestre et aérien à ses
chantiers ;

1) les télécommunications centre ses chantiers ;

3j) d'une manière générale, les usines, centrales thermiques, installationg
industrielles, ateliers et bureaux destinés à l'usage exclusif du Titulaire, et
qui constitueraient des dépendances légales à san entreprise ;

k): l'utilisation de son propre matériel du transport terrestre ct aérien
permettant l'accès à ses chantiers ;

: 2°) Pour les installations visées aux alinéas c), ce), f) et g) du paragraphe
précédent, le Titulaire sera tenu, si l'Autorité Concédante l'eu requicrt, de laisser
des tierces personnes utiliser les dites installations, sous les réserves suivantes :

a) le Titulaire ne sera pas tenu ni de construire, ni 1e g. der des instal-
lations ayant une capacité plus grande que ses besoins propres ne le nécessitent ;

b) les besoins propres du Titulaire seront satisfaits en priorité sur ceux
des tiers utilisateurs ;

c) l'utilisation par des tiers ne gênera pas l'exploitation faite par le
Titulaire pour ses propres besoins ;

d) les tiers utilisateurs paieront au Titulaire une juste indemnité, pour
le service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le
Ministre de l'Industrie, dea Mines et de l'Energie sur la proposition du Titulaire, et
seront établis de manière à couyrir, à tout instant, les dépenses réelles du Titulaire
y compris une quote-part de ses frais normaux d'amortissement et d'entretien plus une
marge de 15 Z (quinze pour cent) pour frais généraux et bénéfices, étant entendu que
cette marge ne s'appliquera pas dans le cas où l'utilisateur serait un service de
l'Etat Tunisien autre que l'Entreprise visée à l'Article 8 de la Convention.

3") L'Autorité Concédante se réserve le droit d'inviter le Titulaire à
négocier avec des tiers Titulaires de permis ou de concessions minières des accords
en vue de construire et d'exploiter en commun de nouveñux ouvrages du type de ceux
visés aux alinéas c), e), £f),g) ab) du Paragraphe 1 du preseut, 4rtie s'il doit,
en résulter une économie dans Îles investissements et dans l'exploitation de chacune
des entreprises intéressées.

4°) L'Autorité Concédante, dans le cadre de la législation et de la régle-
mentation en vigueur, fera toute diligence en vue de pourvoir le Titulaire des
autorisationg nécessaires pour exécuter les travaux visés au Paragraphe | du
présent Article.

ARTICLE 32. - DISPOSITIONS APPLICABLES AUX PIPELINES

Les pipelines pour le transport en vrac des substances mi
groupe produits par le Titulaire seront installés et exploités pt
ses frais, conformément aux régles de l'art, ct suivant des pre
mentaires de sécurité applicables à ses ouvrages. LE

1

‘eus [re] eus ‘= (es | es a

i
— LL = Er] Me dl

34

Le Titulaire prendra toutes précautions utiles pour éviter les risques de
pollutions, de pertes d'hydrocarbures, d'incendie ou d'explosion.

Si le tracé des pipelines traverse des éléments du domaine public, ou des
propriétés privées, et si l'implantation de ces pipelines ne peut pas être résolue
soit par des accords amiables obtenus par le Titulaire, soit par le simple jeu des
Articles 74, 76 et 77 du décret du ler Janvier 1953 sur les mines, on appliquera les

dispositions suivantes :

Les projets d'exécution seront établis par le Titulaire et soumis à l'appro-
bation préalable de l'Autorité Concédante après une enquête parcellaire réglementair

L'Autorité Concédante se réserve le droit d'imposer des modifications au tra
projeté par le Titulaire, si le résultat de l'enquête susvisée rend nécessaire de

telles modifications.

L'occupation des propriétés privées par le Titulaire sera faite dans les
conditions fixées par les Articles 77 et 78 du décret du ler Janvier 1953 sur les

mines.

L'occupation des parcelles du domaine public sera faite sous le régime des
autorisations d'occupation temporaire du domaine public, suivant le droit commun en
vigueur pour les occupations de l'espèce, et les réglements particuliers applicables

aux diverses catégories d'éléments au domaine public.

Les dispositions du présent Article s'appliquent aux installations nnuexes
de pipelines, telles que stations de pompage, réservoirs, brise-charges, évents,
ventouses, vidanges, etc...

ARTICLE 33. - UTILISATION PAR LE TITULAIRE DE L'OUTILLAGE PUBLIC EXISTANT

Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations
tous les éléments existants de l'outillage public de la Tunisie, suivant les clauses
conditions et tarifs en vigueur et sur un pied de stricte égalité au regard des

autres usagers.

ARTICLE 34. - INSTALLATIONS PRESENTANT UN INTERET PUBLIC GENERAL EFFECTUEES PAR +
L'AUTORITE CONCEDANTE (OU SES AYANTS-DROIT) A LA DEMANLE DU TITULATRE

1°) Lorsque le Titulaire justifiera avoir besoin, pour développer son
industrie de recherches et d'exploitation de substance minérales du second groupe, de
compléter l'outillage public existant ou d'exécuter des travaux pr.
intérêt public général, il devra en rendre compte à l'Autorité £e
Éd
F (
\N
Sue

L'Autorité Concédante et 1e Titulaire s'engagent à se concertet pour trouver
ia solution optima susceptihle de répondre aux besoins légitimes exprimés par le
Titulaire, compte tenu des dispnsitions législatives et réglementaires en vigueur
concernant le domaine public gt les services publics en cause.

2° Sauf dispositions contraires énoncées aux Article 38, 39 et 40 ci-après,
les deux parties conviennent d'appliquer les modalités ci-dessous :

a) Le Titulaire fera connaître à l'Autorité Concédante ses intention:
concernant les installations tu cause,

11 appuiera aa demande d'une note justifiant la nécessité des dites instal
lations, et d'un projet d'exécution précis.

{L y mentionnera les délais d'exécution qu'il entendrait observer s'il
était chargé de l'exécution des travaux. Ces délais devront correspondre aux plans
généraux de développement de ses opérations en Tunisie, tels qu'ils auront été
exposés par lui dans les rapports et compte-rendus qu'il est tenu de présenter à
l'Autorité Concédante en application du Titre V du présent Cahier des Charges.

b) L'Autorité Concédante est tenue de faire connaître au Titulaire dans un
délai de trois (3) mois, ses observations sur l'utilité des travaux, ses observation
concernant les dispositions techniques envisagées par le Titulaire ct ses intentions
concernant les modalités suivant lesquelles les travaux seront éxécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en
confier l'extution au Titulaire.

c) Si l'Autorité Concédante décide d'exécuter elle-même les travaux
demandés elle précisera si elle entend assurer elle-même le financement des dépenses
de premier établissement correspondantes ou bien si elle entend imposer au Titulaire
de lui rembourser tout ou partie des susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à l'Autorité
Concédante la totalité (ou La part convenue) des dépenses réclles dûment justifiées,
par échéances mensuelles et dans le mois qui suit là présentation des décomptes,

à peine d'intérêts moratoires calculés aux taux légal.

d) Dans les cas visés à l'alinéa c) précédent, les projets d'exécution
seront mis au point d'un commun accord entre Jes deux parties, conformément aux
régles de l'art, et suivant les clauses et conditions générales et les spécification:
techniques particulières appliquées par les départements intéressés de la République

Tunisienne.

Les projets seront approuvés par le Ministre de l'Industrie, des Mines et
de l'Energie, le Titulaire entendu.

11 sera tenu compte des observations de ce dernier dans la plus large
mesure possible. LS
. A n a RAS
Le Titulaire aura le droit de retirersa demande, s lé
ET

participation financière qui lui est imposée.

34

S'il accepte la décision du Ministre de l'Industrie, des Mines et de l'Ener-
give, l'Autorité Concédante est tenue d'exécuter les travaux avec diligence et d'as-
surer la mise en service des ouvrages dans un délai normal eu égard aux besoins
légitimes exprimés par le Titulaire et aux moyens d'exécution susceptibles d'être
mis en oeuvre,

3°) Les ouvrages ainsi exécutés seront mis à la disposition du Titulaire
pour la satisfaction de ses besoins, mais sans que celui-ci puisse en revendiquer
l'usage exclusif.

L'Autorité Concédante ou tout autre établissement public, office ou conces-
sionnaire désigné par celle-ci en assurera l'exploitation, l'entretien et le renouvel
lement, dans les conditions qui seront fixées au moment de l'approbation des projets
d'exécution.

4°) Le Titulaire, en contre partie de l'usage desdites installations, palera
à leur exploitant les taxes d'usape, péages et tarifs qui seront fixés par le Ministr
de l'Industrie, des Mines et de l'Energie, le Titulaire entendu.

Ceux ci seront comparables aux taxes, pénges et tarifs pratiqués en Tunisie
pour des services publics ou entreprises similaires, s'il en existe,

A défaut, ils seront «calculés comme il est dit à l'Article 31, Paragraphe 2,
dernier alinéa ci-dessus.

Au cas où le Titulaire aurait, comme il est dit à l'alinéa (c) du Paragraphe
2 du présent Article, remboursé tout ou partie des dépenses de premier établissement,
il en sera tenu compte dans la même proportion dans le calcul des tarifs, péages
et taxes d'usages.

RAI EXECUTEES PAR LE

ARTICLE 35. - INSTALLATIONS PRESENTANT UN INTERET PUBLIC G
Es GE PUBLIC

TITULALRE. CONCESSION OÙ AUTORISATION D'OUTILELA

Dans le cas visé à l'Article 34, Paragraphe 2, alinéa b) ci-dessus, où
l'Autorité Concédante décide de confier au Titulaire J'exécution de travaux préserLant
un intérêt public général, celui-ci bénéficiera, pour les travaux considñrés, d'une
concession où d'une autorisalion d'outillage public.

1°) S'il existe déjà, pour le type d'installation en cause, une riglemen-
tation, codification ou jurisprudence des autorisations ou concessions de l'espèce,
on s'y référera.

Tel est le casnotamment dés occupations temporaires du domaine public,
des installations portuaires, des prises et adduetions d'eau, des embranchements
de voies ferréas.

2°) S'il n'en existe pas, et sauf dispositions contraires sti ulées aux
Articles 38, 39 et 40 ci-après, on appliquera les dispositions géné scitdessous.

37

La concession (ou l'autorisation) d'outillage public, sera formulée dans un
acte séparé distinct de l'arrêté de la concession.

La construction et l'exploitation seront faites par le Titulaire, aux risques
et périls de celui-ci.

Les projets seront établis par le Titulaire. Ils seront approuvés par le
Ministre de l'Industrie, des Mines et de l'Energie,

Les réglements de sécurité et d'exploitation seront approuvés par le Ministre
de l'Industrie, des Mines et de l'Energie, le Titulaire entendu.

Les ouvrages construits par le Titulaire sur le domaine de l'Etat ou des col-
lectivités ou des établissements publics feront retour de droit à l'Autorité Concé-
dante qui sera responsable du dit domaine en fin de concession.

Enfin, la concession comportera l'obligation pour le Titulaire de mettre ses
ouvrages, et installations à la dispositon de l'Autorité Concédante et du public,
étant entendu que le Titulaire aura le droit de satisfaire ses propres besoins par
priorité, avant de satisfaire ceux des autres urilisateurs,. Les tarifs Q'ss listen
seront fixés conformément à l'Article 31, laragraphe 2, dernier alinéa, ci-de

ARTICLE 36. - DUREE DES AUTORISATIONS OU DES CONCESSIONS CONSENTIES POUR LES
INSTALLATIONS ANNEXES DU TITULAIRE

1°) Les autorisations ou concessions d'occupation du domaine public ou du
domaine privé de 1 ‘Etat, les autorisations où concessions de prise d'eau, les
autorisations ou concessions d'outillage publie, seront accordées au Titulaire
pour la durée de validité du permis de recherches.

Elles seront automatiquement venouvelées aux mêmes condilions tant que ce
permis (ou une portion de ce permis) sera lui-même renouvelé. Klles seront automa-
tiquement prorege le cas échéant, si le titulaire obtient une ou plusieurs
concessions, instituées comme ik est dit aux Artiebe 12 el 13 ci-dessus el |
l'expiration dé La dernière de ces concessions,

qu'à

2°) Si, toutefois, l'ouvrage motivant l'autorisation où la concession cessait
d'être utilisé par Le Titulaire, l'Autorité Concédante se réserve les droits définis

gi-dessous 3

a) Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé pa le
Titulaire, l'Autorité Concédante pourra prononcer d'office l'annulation de l'auto-

risation ou la déchéance de 1a concession correspondante ;

' b) Lorsque l' ouvrage susvisé ne sera que momentanément utilisé, le Titulaire
pouvant ultérieurement avoir besoin d'en reprendre l'utilisation, l'Autorité Con-
cédante pourra en requérir l'usage provisoire, soit pour son comp goit pour le
compte d'un tiers désigné par elle. Le Titulaire en autorisera ui
termes et conditions agréés par le Titulaire et l'Autorité Concé
reprendra l'usage du dit ouvrage düs que celui-ci deviendra à not
pour ses recherches ou ses exploitations.

ofo0
38

ARTICLE 37. - DISPOSITIONS DIVERSES RELATIVES AUX AUTORISATIONS OU CONCESSIONS

AUTRES QUE LA CONCESSION MINIERE

De toute manière les regles imposées au Titulaire pour l'utilisation d'un
service public, pour l'occupation du domaine public ou du domaine-privé de l'Etat
et pour les autorisations ou concessions ‘d'outillage public, seront celles en vigi
à l'époque considérée en ce qui concerne la sécurité, la conservation et la gestic
du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à verseme
par le Titulaire des droits,d/enregistrement, taxes et redevances prévus à l'époqt
par les barêmes généraux communs à tous les usagers.

Les tarifs, taxes d'usage et péages seront ceux des barêmes généraux en
vigueur pour les actes de l'espèce.

L'Autorité Concédante s'engage à ne pas instituer à l'occasion de la
délivrance des concessions ou autorisations susvisées, et au détriment du Titulaii
des redevances, taxes, péages, droits ou taxes d'usage frappant les installations
annexes du Titulaire d'une manière discriminatoimet constituant des taxes ou
impôts additionnels déguisés et n'ayant pas le caractère d'une juste rémunération

d'un service rendu,
ARTICLE 38. - DISPOSITIONS APPLICABLES AUX CAPTAGES ET ADDUCTIONS D'EAU

1°) Le Titulaire devra vérifier la nature de tous problèmes concernant sor
alimentation en eau potable, industrielle ou agricole dans le périmètre couvert
par le permis initial dont il a été question à l'Article 2 ci-dessus.

2°) Le Titulaire pourra, s'il le demande, souscrire des polices d'abonnement temp
raires ou permanentes aux réseaux publics de distribution d'eau potable ou indus-
trielle, dans la limite de ses besoins légitimes, et dans la Limite des débits
dont ces réseaux peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions générale:
et tarifs applicables pour les réseaux publics en question.

Les branchements seront établis sur projets approuvés par le Ministre de
l'Agriculture (service Hydraulique-) par le Titulaire et à ses frais, suivant les
clauses et Sgethéése techniques applicables aux branchements de l'espèce.

Notamment, fs branchements destinés à rester en "SAS de quatorze (
ans seront exécutés en tuyaux de fonte centrifugés, ou ve NS qualité et
d'une durabilité équivalentes. Ê ‘ &

| == | ne | es

39

. Les travaux pendant leur exécution seront soumis au contrôle du Ministre
de l'Agriculture (Service Hydraulique), et feront l'objet d'essais de recette
par ledit service.

Le Ministre de l'Agriculture, dans la décision portant autorisation du
branchement et approbation du projet, et s'il s'agit de branchements destinés
à être utilisés pendant plus de quatorze (14) ans, pourra imposer que le bran-
chement soit remis, aprês réception, à l'organisme ou concessionnaire chargé de
la gestinn du réseau public dont dérive le branchement, et qu'il soit classé
dans, les ouvrages dudit réseau public.

- Par ailleurs, le Ministre de l'Agriculture se réserve le droit d'imposer
un diamètre des canalisations tel que le débit possible en service normal dans
les canalisations en question dépasse de 20 % (vingt pour cent) le débit garanti
à la police d'abonnement.

Enfin, le Ministre de l'Agriculture pourra prescrire au Titulaire d'exé-
cuter un branchement d'un diamètre supérieur au diamètre fixé par la règle pré-
cédente, en vue de desservir des points d'eau publics à des tiers abonnés sur
ledit branchement, à charge de rembourser au Titulaire le supplément de dépenses

entraîné par cette décision.

3°) Lorsque le Titulaire aura besoin d'assurer temporairement l'alimen-
tation en eau de ses chantiers, notamment de ses ateliers de sondage, et lorsque
les besoins légitimes du Titulaire ne pourront pas être assurés économiquement
par un branchement sur un point d'eau public existant (ou un réseau public de
distribution d'eau) l'Autorité Concédante s'engage à lui donner toutes facilités
d'ordre technique ou administratif, dans le cadre des dispositions prévues par
le code des eaux (décret du 5 Août 1933), et sous réserve des droits qui pour-
ront être reconnus à des tiers pour effectuer, sous le contrôle du service spécial
des eaux, les travaux de captage et d'adduction des eaux du domaine public qui

seraient nécessaires.

Le Titulaire aura la faculté d'utiliser, sous le régime d'une autorisa-
tion provisoire délivrée par le Ministre de l'Agriculture, les eaux du domaine
public découvertes par lui à l'occasion de ses travaux, pourvu qû'il n ‘endoïma-
ge pas la nappe dont elles proviendraient, et ne porte pas atteinte à des” droits
d'eau reconnus à des tiers. Il est bien entendu que, dans ce cas, il déposera
immédiatement une demande régulière d'autorisation ou de concession, concernant
ces eaux. Cette faculté subsistera jusqu'à ce qu'il soit statyé sur ladite deman-
de,conformément à la procédure fixée par le Code des eaux (décret du 5 Août 1933)

Les ouvrages de captage (à l'exclusion des ouvrages d'adduction) exécu-
tés par le Titulaire en application des autorisations visées ee rep feront
retour à l'Etat sans indemnité, tels qu'ils se trouvent Les laire

aura cessé de les utiliser. +

Si les travaux de captage effectués par le Titulaire l'E ent
supérieur aux besoins de celui-ci, l'Autorité Concédante pourig dir que le
Titulaire livre aux services publics la fraction de débit dont” EPS a pas l'uti-

lisation, contre um juste indemnité couvrant la quote-part de ses dépenses
d'exploitation et d'entretien des ouvrages hydrauliques.

ter { Ë

40

En tout état de cause, l'Autorité Concédante pourra requêtir que le Titu-
laire assure gratuitement et pendant toute la durée, qu'il exploitera le cap-
tage autorisé, l'alimentation des points d'eau publics, dans la limite du di-
xième du débit de captage, une fois déduits les débits réservés au profit de
points d'eau publics préexistants, ou les débits réservés pour couvrir les
droits reconnus à des tiers.

4°) Lorsque le Titulaire aura besoin d'assurer d'une manière permanente
l'alimentation de ses chantiers miniers ou de ses installations annexes, et
qu'il ne pourra obtenir que ses besoins légitimes soient assurés d'une manière
suffisante, économique durable, et sûre, par un branchement sur un point d'eau
public existant (ou un réseau public de distribution d'eau), les deux parties
conviennent de se concerter pôur rechercher de quelle manière pourront être

satisfaits les besoins légitimes du Titulaire :

a) Tant que .les besoins exprimés par le litulaire restent inférieurs à
mille mètres cubes (1.000 m3) d'eau potable par jour, l'Autorité Concédante
s'engage, sous réserve des droits antérieurs reconnus à des tiers ou au profit
de points d'eau publics préexistants, et si elle ne veut pas (ou ne peut pas)
exécuter elle-même dans des délais satisfaisants les travaux de captage nou
veaux ou de développement de captages (ou réseaux publics) existants à donner
toutes facilités au Titulaire pour effectuer à ses frais les captages et adduc-
tions nécessaires, dans les conditions stipulées aux Paragraphes 2 et 3 du
présent Article.

L'Autorité Concédante, le Titulaire entendu, et compte tenu des données
acquises par l'inventaire des ressources hydrauliques de 1a Tunisie, se réserve
le droit d'arbitrer équitablement les intérêts éventuellement opposés du Titu-
laire, des tiers utilisateurs et des services publics, et de désigner le ou les
emplacements où le Titulaire obtiendra l'autorisation (ou la concession) de cap-
tage, dans une zone couvrant le périmètre du permis initial visé à l'Article 2
ci-dessus plus une bande frontière d'une profondeur de cinquante kilomètres
(50 km) à partir dudit périmètre. Le choix sera fait pour faire bénéficier le
Titulaire des conditions géographiques et économiques les plus favorables pos-

sibles. ,

b) Si les besoins permanents exprimés par le Titulaire dépassent le débit
de mille mètres-cubes (1 000 m3) par jour, l'Autorité Concédante ne peut d'ores
et déjà s'engager à aütoriser le Titulaire à capter un tel débit dans la zone
couverte par le permis minier initial plus la bande frontière d'une profondeur
de cinquante (50) kilomètres visée à l'alinéa précédent. Dans cette hypothèse,
les deux parties se concerteront pour adopter toute mesure susceptible de satis
faire les besoins légitimes du Titulaire, compte tenu, d'une part, des données
fournies par l'inventaire des ressources hydrauliques de la Tunisie, et, d'autr
part, de la politique générale suivie par l'Autorité Concédante en matière d'ut

lisation des ressources hydrauliques. …
A
5°) le Titulaire s'enpage à se soumettre à toutes les moe
nes d'utilisation qui lui seraient prescrites par l'Autorité Çonci lan
qui concerne les eaux qu'il pourrait capter, et qui appartiendtai nt /
tème aquifère déjà catalogué et identifié par l'inventaire des ‘res
drauliques de la Tunisie.

si,par contre, les foraces du Titulaire aboutigsaient à la découverte
d'un sytème aquifère nouveau, non encore catalogué ni identifié par l'invent:
des ressources hydrauliques, et n'avant pas de communication avec un autre
tême aquifère déjà reconnu, l'Autorité Concédante réserve au Titulaire une pris-
cité pour l'attribution des autorisations ou des concessions de captage dans
ledit svatème,

Néamoins, il est bien entendu que cette priorité ne saurait faire, obstacle
à l'intérêt général, ni s'étendre au-delà des besoins légitimes des installatin
minières, et des installations annexes du Titulaire.

6° Avant l'abandon de tout forage de recherches, l'administration pourra
décider du captage par le Titulaire, de toute nappe d'eau jugée exploitebla
étant entendu que les dépenses engagées de ce chef seront À la charge de l'Etat.

ARTICLE 39, - DISPOSITIONS APPLICABLES AUX VOIES FERRFES

1° Le Titulaire, pour la déssertd de ses chantiers miniers, de ses pipe-
Îines, de ses dépôts et de ses postes d'embarquement, pourra aménager à ses
frais des embranchements particuliers de voies ferrées se raccordant aux réseaux
ferrés d'intérêt général.

. Les projets d'exécution seront établis par le Titulaire en se conformant
aux conditions de sécurité et aux conditions techniques imposées. aux réseaux
tunisiens d'intérêt général, Ile seront anprouvés par le Ministère des Travaux
Publics, apräs enquête parcellaire,

L'Autorité uoncédante se réserve 16 droit de modifier les tracés proposés
par le Titulaire, pour tenir eompte des résultats données par l'enquête parcella
re et pour raccorder au plus court, selon les règles de l'art, les installations
du Titulaire avec Îles réseaux d'intérêt pénéral.

2° 81 l'exploitation de l'embranehement particulier est Faite pat le Titu-
laira, celui-ci 5e conformora aux rènlen de sécurité qui sont annliquées aux
réseaux tunisiens d'intérêt pânérnl, Les règlements d'exploitation rotont approu
vés par le Ministre des Travaux Publics.

3° L'Autorité Concédanta 8e réserve le droit d'imposer que l'exrioitetïon

de 1'embranchement particulier soit faite par un réseau d'intérêt général. Dans
ce cas, ledit réseau assumera la responsabilité et la charge de l'entretien des
voies de l’embranchement du Titulaire.

en

&° Le matériel roulant, notamment les wagons-citernes, appartenant
propre au Titulaire devra être d'un modèle agrée par le service du contrôle der

chemins de fer.
ÊTES
à

5)
j

11 sera entretenu, aux frais du Titulaire, par le r
sur lequel il circule.
U+
42

5°) Les tarifs appliqués seront ceux du tarif commun en vigueur sur les
réseaux d'intérêt général.

Il est précisé que le pétrole brut transporté en wagons-citernes apparte
nant au Titulaire bénéficiera du tarif ‘pondéreux",

ARTICLE 40 : DISPOSITIONS APPLICABLES AUX INSTALLATIONS DR CHARGFMENT ET DE
DECHARGEMENT MARITIME.

1°) Lorsque le Titulaire aura à résoudre un problême de chargement ou
de déchargement maritime, les parties conviennent de se concerter pour arrêter
d'un commun accord les dispositions susceptibles de satisfaire les besoins légi-
times exprimés par le Titulaire.

Sauf cas exceptionnels, où la solution nettement La plus économique serai
d'aménager un tel poste de chafgement ou de déchargement en rade foraine, la
préférence sera donnée à toute solution comportant l'utilisation d'un port ouver
au commerce.

2°) Dans ce dernier cas, l'Autorité Concédante, stipulant tant en son
nom propre qu'au nom de l'Office des Ports Nationaux Tunisiens, s'engage à don-
ner toute facilité au Titulaire, dans les conditions prévues par la législation
générale sur la police des ports maritimes, et par les règlements particuliers
des ports de commerce de la Tunisie, et sur un pied d'égalité vis-à-vis des au-
tres exploitants de substances minérales du second groupe, pour qu'il puisse
disposer :

- des plans d’eau du domaine public ports :

- d'un nombre adéquat de postes d'accostage susceptibles de recevoir sur
ducs d'Albe, les navires-citernes usuels ;

- des terre-pleins du domaine public. 1orts necessaires pour l'amënagement
des installations de transit ou de stockage

Les occupations du domaine public ports seront placées sous le régime
des conventions dites "de taxe N° XIII". Les péages, droits et taxes de port
frappant le pétrole brut seront ceux applicables À la catégorie "minerais et
phosphates",

3°) Si la solution adoptée est celle d'un poste.de chargement ou de déclia
gement en rade foraine, les installations (y compris les pipes flottantes) seron
construites balisées, et exploitées par le Titulaire et à ses frais sous le
régime de l'autorisation d'occupation temporaire du domaine public maritime,

Les dispositions adoptées et les règlements d'exploitation seront approu-
vés par le Ministre des Travaux Publics, sur proposition du Titulaire.
La redevance d'occupation du domaine public maritime

tions de l'espèce sera calculée et liquidée suivant les mo
communs appliqués par l'Office des Ports Nationaux Tunisie: } Ÿ Dangel
*)

ri 4 Ra \ MAS
de taxe N° XIII. QE
Li ÿ
Re :

1)

43

4° Les dispositions de cet Article seront appliquées cependant de manière
que PECTEN puisse exporter et livrer sans entrave le pétrole brut produit à ses
clients et sans que d'autres impôts, charges ou droits ne soient imposés À
PECTEN ou à ses clients, en ce qui concerne ledit pétrole brut du les tankers de

chargement.

ARTICLE 41. - CENTRALES THERMIQUES

1° Les centrales thermiques brûlant du brut, du gaz ou les sous-produits
de l'extraction ne sont pas considérées comme des dépendances légales de l'en-
treprise, sauf si elles alimentent exclusivement les propres chantiers du

Titulaire.

2° En tout état de cause, les centrales thermiques et les réseaux de dist:
bution d'énergie installés par le Titulaire pour ses propres besoins, seront
assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de productionet de distribution d'énergie similaires.

3° Si le Titulaire a un excédent de puissance sur ses besoins propres, sec
centrales électriques devront alimenter en énergie les agglomérations voisines.
En outre, il devra prévoir la possibilité d'aménager, aux frais de l'Autorité
Concédante, un sur-équipement, plafonné à 30 7 (trente pour cent) de la puissanc
de chaque centrale. Cette énergie sera vendue, à son prix de revient, À un orga-
nisme de distribution désigné par l'Autorité Concédante. d

ARTICLE 42. - SUBSTANCES MINERALES AUTRES QUE CELLE DU SECOND CROUPE

Si le Titulaire, 3 l'occasion de ses recherches ou de ses exploitations
d'hydrocarbures, était amené à extraire des substances minérales autres que
celles du second groupe, sans pouvoir séparer l'extraction desdites substances d
l'extraction des hydrocarbures, l'Autorité Concédante et le Titulaire se concer-
teront pour examiner si lesdites substances minérales doivent être séparées et
conservées.

Toutefois le Titulaire ne sera pas tenu d'exploiter, de séparer et de
conserver les substances autres que celles du second groupe si leur séparation €
leur conservation constituaient des opérations trop onéreuses ou trop difficiles

ARTICLE 43. -— INSTALLATIONS DIVERSES

Ne seront pas considérées comme dépendances légales de l'entreprise du
Titulaire :

- Les installations de traitement des hydrocarbures liquides, solides ou
gazeux, en particulier les raffineries :
- Les installations de toute nature produisant ou transformant de l'énerg

dans la mesure où elles ne sont pas destinées à l'usage exclusif du Titulaire :
ENTER

- Les installations de distribution au public de c
ou gazeux. A

...

== , =

= |

nus us es es ‘ns res on en‘ !

44

Par contre, seront considérées comme dépendances légales de l'entreprisa
du Titulaire les installations de première préparation des hydrocarbures extrai
aménagées par lui en vue de permettre leur transport et les rendre marchande,
et notament les installations de “dégazolinage" des gaz bruts, ainsi que toute
unité de séparation ou désulfuration située sur le gisement. ‘

TITRE V
SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES
ARTICLE 44 : DOCUMENTATION FOURNIE AU TITULAIRE PAR L'AUTORITF CONCEDANTE

L'Autorité Concédante fournira ‘au Titulaire la documentation qui 8e

trouvera en sa possession, et concernant :
P

— le cadastre et la topographie du pays ;
- la géologie générale ;
- l'hydrologie et l'inventaire des ressources hydrauliques ;

— les mines ;
exception faite des renseignements ayant un caractère secret du point de vue-de
Défense Nationale, ou des renseignements fournis par des prospecteurs où indus-
triels privés à titre confidentiel, et dont la divulgation à des tiers ne peut
être faite sans l'assentiment exprès des intéressés.

ARTICLF,_45 : CONTROLE TACHNIQUE

Les opérations du Titulaire et leur exécution, en vertu des présentes,
seront soumises À la surveillance de l'Autorité Concédante, suivant les dis-
positions prévues au décret du ler janvier 1953 sur les mines (notamment son
Titre VIII) complétées et préciséescomme il est dit aux Articles 46 à 66 ci-

après.
ARTICLE 46 : APPLICATION DU CODF DAS EAUX

Le Titulaire, tant pour ses travaux de regherche que pour ses travaux
d'exploitation, se conformera aux dispositions de la législation Tunisienne
actuellement en vigueur concernant les eaux du domaine public, et, notamment
au décret du 5 Août 1933 (Code des Eaux) et au décret du 30 Juillet 1936, com-
plétées et précisées par les dispositions du présent CahidEies Charges.

.45

Les eaux qu'il pourrait découvrir au cours de, ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles d'utilisation pet-
manente, par lui, qu'en se conformant À la procédure d'autorisation ou de conces-

sion prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui seront
concertées avec le Service Hydraulique du Ministère de l'Agriculture en vue de

protéger les nappes aquifères.

Le Ministre de l'Industrie, des Mines et de l'Energie se réserve le droit
d'arrêter ou d'interdire tout forage du Titulaire, si les dispositions prises
ne sont pas susceptibles d'assurer la conservation des nappes artésiennes, et

ce après concertation avec le Titulaire.

Le Titulaire sera tenu de communiquer au Service Hydraulique tous les rensei'
gnements qu'il aura pu obtenir à l'occasion de ses forages sur les nappes d'eau
rencontrées par lui (position, niveau statique, analyses, débit), dans les for-
mes qui lui seront prescrites par le Bureau de l'Inventaire des Ressources

Hydrauliques.

ARTICLE 47. - ACCES AUX CHANTIERS

La D.E. pourra, à tout moment, envoyer sur les chantiers du Titulaire un
agent qui aura libre accès à toutes les installations et À leurs dépendances
légales. L

Cet agent pourra examiner sur place, mais seulement pendant les heures nor
males de travail, les pièces tenues sur le chaniter, énumérées au présent titre
Sur demande écrite de la D.E., il pourra s'en faire délivrer dans un délai raison-
nable, une copie certifiée conforme ou une photocopie.

11 pourra, dans les mêmes conditions, s'assurer du progrès des travaux, pro-
céder aux mesures et jaugeage des hydrocarbures et, d'une facon pfnérale, vérifier
que les droits et intérêts de l'Autorisation Goncedante sont sauvegardés.

ARTICLE 48. - OBLIGATION DE RENDRE COPTE AU PREALABLE DES TRAVAUX

Le Titulaire adressera À la D.E., trente (30) jours au moins avant le

commencement des travaux !

- ‘le programme de prospection géophysique projeté, qui doit comprentre une
carte mettant en evidence le carroyage À utiliser, ainsi que le nombre de kilomè-
tre à couvrir, et la date approximative du commencement des opérations;

- Une copie des profils sismiques:
- Un rapport d'implantation concernant :
soit forage de prospection;
soit un programme relatif à un ensemble de forage de dévelgepenent
soit un programme relatif À un ensemble de forages d'é ss RON
HAS:
#

ES

À

.

46

Le rapport d'implantation précisers :

- les dispositions envisagées pour l'alimentation en eaux ;-

- l'emplacement du ou des forages projetés, défini par ses coordonnées
géonraphiques, avec extrait de carte annexé ;

-‘les objectifs recherchés par le forage, ou l'ensemble des forages }

- les prévisions géologiques relatives aux terrains traversés ;

- le programme minimum des opérations de carottage et de contrôle du ou

des forages ;
- la. description sommaire du matériel employé ;

- le programme envisagé pour les tubages ;
- éventuellement, les procédés que le Titulaire compte utiliser pour
mettre en exploitation le ou les forages.

ARTICLE 49 : CARNET DE FORAGE

Le Titulaire fera tenir sur tout chantier de forage un carnet paginé et
peraphé, d'un modèle agréé par la D.F., où seront notées au fur et à mesure des
travaux, sans blancs ni grattages, les conditions d'exécution de ces travaux,

en particulier :

- la nature et le diamètre de l'outil ;

- l'avancement du forage ;

— les paramètres du forage ;
la nature et la durée des manoeuvres et opérations spéciales telles

que carottage, alésage, tubage, changement d'outils, instrumentation ;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de la D.F,

ARTICLE _50_: SURVEILLANCE GFOLOGIQUE DES FORAGES

Le Titulaire sera tenu de faire surveiller chacun de ses forages par son
service géologique dont l'organisation détaillée sera portée à la connaissance

de la D.E.
ARTICLE 51 : CONTROLE TECHNIQUE DRS FORAGES

1°) En dehors des opérations de carottage et de contrôle du forage, prévues
dans le rapport d'implantation visé à l'article 48 ci-dessus, le Titulaire devra
faire exécuter toutes mesures appropriées, chaque fois que 1, des déblais
du forage, ou les mesures de contrôle du forage, indiquerowyÿfà i

portant dans la nature du terrain traversé.

...
ns

47

2° Une collection de carottnn at de dûblais da forages intéressants pour
l'interprétation dudit forage sera constituée par le Titulaire et tenue par lui
en‘un lieu convenu 4 l'avance, À la disposition des agents de la D.E. pour que ,

ceux-ci puissent l'examiner. =

Le Titulaire aura le droit par priorité de prélever sur les carottes et les
déblais de forages les échantillons dont il aura besoin pour effectuer, ou faire
effectuer, des analyses des examens.

Dahs la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que
sur une fraction de carottes et déblais correspondant à une même caractéristique.
de telle manière que le reste de l'échantillon puisse demeurer dans la collection
et être disponible pour examen par les agents de Ja D.E,

A défaut et sauf impossibilité, l'échantillon unique ne sera prélevé
qu'après "avoir été examiné par un représentant qualifié de le DE.

Dans le cas où cet examen préalable serait impossible, un compte-rendu
special en sera fait au Directeur de la D.E.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré
dans la collection par le Titulaire ou par le D.E. après avoir subi les examens
ou analyses.

Le Titulaire conservera soigneusement le reste des déblais et carottes pour
que la D.E. puisse à son tour nrélever des échantillons pour sa collection et

ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les
prises d'échantillons visées ci-dessus seront conservés par le Titulaire aussi
longtemps qu'il le jugera utile, et seront mis par lui À la disposition du Service
Géologique Tunisien au plus tard 3 l'expiration du permis.

3° Le Titulaire informera la D.E,, avec un délai suffisant pour qu'elle
puisse s'y faire représenter, de toutes opérations importantes telles que cimenta-
tion, essais de fermeture d'eau, essais de mise en production.

Le Titulaire avisera la D.E. de l'exécution des opérations de carottage
électrique.

Le Titulaire avisera la D.E. de tout incident grave susceptible de compro-
mettre le travail d'un forage, ou de modifier, de façon notable, les conditions
de son exécution.

4° Au moins une fois par mois, le Titulaire fournira À la D.F, une copie
des rapports concernant les examens faits sur les carottes ct legé
forages, ainsi que les opérations de forage, y compris les actif
mentionnées dans les deux premiers alinéas du Paragraphe 3 du f#

48

Sur 1a demande de la D.E., le Titulaire sera tenu de délivrer un deuxiè-
me exemplaire des rapports et documents, si celui-ci est réclamé par le Service
Hydraulique. Es

Réciproquement, la D.E. devra faire connaître au Titulaire, dans le délai
d'un mois, les observations qu'elle pourrait faire sur les rapports mentionnés
au premier alinéa du présent Paragraphe.

En outre, la D.E, adressera au Titulaire copie de tous les rapports
d'essals et d'analyses qu'elle aura pu elle-même exécuter ou faire exécuter.

ARTICLE 52 : COMPTE-RENDU MENSUEL DE FORAGE

Le Titulaire adressera chaque mois à la D.E, un rapport d'activité, décri-
vant notament l'avancement réalisé, les observations faîtes et les résultats
obtenus par tous ses forages, sous rËserve de ce qui sera stipulé à l'Article 55
ci-après.

ARTICLE 53 : ARRET DU FORAGE

Sauf en ce qui concerne les forages groupés visés à l'Article 55 ci-après,
le Titulaire ne pourra arrêter définitivement un forage qu'après en avoir avisé
la D.E,

Sauf circonstances particulières, cet avis devra être donné au moins
soixante-douze (72) heures à l'avance.

I1 devra faire connaître, s'il s'agit d'un abandon de forage, les mésures
envisagées pour éviter les risques qui pourraient en résulter tant pour les gî-
tes d'hydrocarbures que pour les nappes aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées concertées
avec la D.F. après consultation éventuelle du Service Hydraulique pour éviter
la déperdition dans les terrains des nappes d'hydrocarbures, de gaz ou d'eau,

Toutefois, si la D.E. n'a pas fait connaître ses observations dans les
soixante-douze (72) heures qui suivront le dépôt de l'avis de l'arrêt de forage,
le programme de bouchage proposé par le Titulaire sera censé avoir été accepté.

ARTICLE 54 : COMPTE-RENDU DE FIN DE FORAGE

Le Titulaire adressera à la D.E. dans un délai maximum de trois (3) mois
après l'arrêt de forage de prospection, ou d'un forage isolé
l'un des programmes d'ensemble visés ä l'Article 55 ci-apr
semble, dit “compte-rendu de fin de forage".

L L !

Ï

{ i
mm = ss! m'u' m' um eus

| ; 49
Le compte rendu de fin de forage comprendra :

a) Une copie du profil complet dudit forage, donnant la coupe des terraine
traversés, Les observations et mesures faites pendant le forage, Le plan des
tubanes restant dans le puits, les fermetures u'enu effectuées et, le cas échénr
les diagrammes électriques et les résultats des essais de mise en production,

b) Un rapport qui contiendra les renseignements géophysiques et géologique
originaux, propriété du Titulaire, et provenant des études faites par lui en
Tunisie, se référant directement à la structure géologique sur laquelle le foras
est situé, N ;

Si la structure en cause n'est pas définie avec précision par les données
acquises, les renseignements ci-dessus se réfäreront directement à un carré don
le centre est le forage en question, et dont les côtés sont des segments orienté
Nord-Sud et Est-Ouest, mesurant dix kilomètre de longueur.

Après l'achèvement d'un forage de développement, le Titulaire fournira
seulement les renseignements indiqués à l'alinéa a) ci-dessus.

ARTICLE 55, - DISPOSITIONS PARTICULIERES APPLICABLES AUX GROUPES DE FORAGES
D'ETUDES QU DE DEVELOPPEMENT

Les dispositions des Articles 48, 49, 52, 53 et 54 ci-dessus, s'entendent
sous réserve des dispositions ci-après pour ce qui concerne les fprages d'étude
entrepris soit en série, soit isolément en vue d'obtenir seulement des renseigne-
ments d'ordre géologique et géophysique, où encore pour ce qui concerne les fora-
ges de developpement entrepris en série dans une même zone.

1° Avant le commencement des opérations de forage, le Titulaire adressera à
la D.E. un rapport d'implantation relatif au programme envisapf, et précisant les
points suivants :

8) l'objet recherché par le Titulaire dans cette opération :
; b) l'étendue et la situation de la répion À l'intérieur de laquelle il se
propose de mener l'opération;
c) les emplacements approximatifs des forages envisagés;
d) les profondeurs maxima et minima auxquelles les fornges pourrair it être
faits; 3

e) les mesures que le Titulaire envisage de prendre au cours de chaque
forage pour résoudre les problèmes posés par les nappes aquifères;

£) la description sommaire du ou des appareils de forage qui seront employé

g) les procédés que le Titulaire envisage, le cas échéant, pour l'emploi de
tubages:

h) la façon dont le Titulaire se propose de rassembler, préserver et mettre
À la dispositiion de la D.E.et du Service Hydraulique les r ents d'ordre
xéologique et hydraulique qui pourront être obtenus dans

ÿ ee er
50

1) les procédés généraux que le Titulaire se propose d'utiliser au moment
de l'abandon de chaque forage, afin de résoudre les problèmes posés par la pré-
servation des noppes d'hydrocarbures, de gaz ou d'eau;

j) eventuellement les procédés que le Titulaire compte utiliser pour mettre
en exploitation les forages de développement. Ê

2° Dans les trente (30) jours qui suivront la réception dudit rapport, la
D.E. ot le Service Hydraulique devront communiquer au Titulaire leurs observatione
et leursrecommandations au sujet des propositions contenues dans le rapport sus
indique du Titulaire.

3° Pendant l'exécution des travaux visés dans le programme dont il est
question ci dessus, le Titulaire fournira, au moins tous les mois, à la .D.E et
au Service Hydraulique, le cas échéant, un rapport sur la marche des travaux,
exposant pour chaque forage :

a) son emplacement exact, défini par ses coordonnées géopraphiques;

b) sa profondeur totale;

c) les formations géologiques rencontrowus,

d) les mesures prises pour protôger les couches contenant de l'eau où des
hydrocarbures;

e) les mesures prises lors de l'abandon:

£) le cas échéant, la profondeur et la description des couches contenant
les hydrocarbures;

8) s'il y a lieu, les résultats des assais faits sur les nappes d'eau ou
d'hydrocarbures.

4°) Dans le cas des forages de développement, le Titulaire, s'il entend
faire un essai sur une nappe d'hydrocarbures, en informera la D.E. au moins vingt-
quatre (24) heures avant le commencement de l'essai, sauf circonstances parti-
culiëres. Il agira de même vis-ä-vis du Service Hydraulique pour les essais pro-

jetés sur les nappes aquifères.

5° Après achèvement des travaux prévus au programme, un compte rendu’ d'ensen
ble sera dressé À la D.E. dans les conditions fixées À l'Article 54 ci-dessus.Ce
cmnte-rendu présentera une synthèse de tous les résultats obtenus pour l'ensem-
ble des forages exécutés au titre du programme. Tl.rapportera, pour chacun des
forages qui dépassent une profondeur de cinquante (50) mètres, las coupes et
renseignements visés à l'alinéa (a) dudit Article 54.

6° Les dispositions des Articles 50 et 51 ci-dessus seront npplicabies
aux forages visés au présent article. Toutefois, la constitution des collections
visées audit Article 51 sera simplifiée au maximum et limitée &iMSonservation
des échantillons nécessaires pour la bonne interprétation de, SEE

forages,
À set À

t ! l
=. Ce =

L

= = mm mm em ne!

51

ARTICLE 56 : ESSAIS DFS FORAGE

1°) Si au cours d'un forage, le Ttulaire juge nécessaire d'effectuer
un essai sur une couche de terrain qu'il croit susceptible de produire des-hyd
carbures, il en avisera la N.F. au moins vingt quatre (24) heures avant de
commencer un tel essai.

Le Titulaire agira de même vis-à-vis du Service Hydraulique pour les
essais qu'il jugerait nécessaire d'effectuer sur les couches présumées aqui-
fères.

2°) Le Titulaire n'aura pas contrevenu aux obligations résultant pour
lui du paragraphe précédent, si du fait de circonstances imprévisibles et indé
perñdantes de sa volonté, ou du fait de l'absence ou de l'éloignement du repré-
sentant qualifié de la D.E. ou du Service Hydraulique, #1 n'avait pu aviser
ce dernier dans le délai prescrit.

De même, si l'outil de a sonde pénétre inopinément dans une couche de
térrain présumée contenir de 1'eau ou des hydrocarbures, et nécessitant un es-
sai immédiat, le délai de préavis sera réduit à six (6) heures.

De même, le Titulaire pourra effectuer toutes opérations ou essais néces-
sairès sans attendre l'arrivée du représentant qualifié de la D.E. ou du Servi-
ce Hydraulique, en cas d'urgence, et lorsque l'observation stricte des délais
de préavis risquerait de compromettre la sécurité ou le succès du forage en
cours. Tel est le cas, notamment, des essais du type connu dans la profession
sous le nom de "Drill Stem Test”.

Dans les cas exceptionnels visés au présent paragraphe, fe représentant
qualifié du Titulaire devra s'efforcer de prévenir immédiatement le représen-
tant de la D.F. ou du Service Hydraulique su:1on le cas, par les moyens les
plus rapides qui seraient à sa disposition.

En outre, le Titulaire en adressera sous trois (3) jours un compte-rendu
écrit.et circonstancié au Directeur de la D.E. justifiant en particulier les
raisons qui l'ont empêché d'observer les délais de préavis.

3°) En dehors des exceptions prévues aux paragraphes 4, 5 et 7 ci-après
du présent Article, l'initiative de décider et d'entreprendre ou de renouvelle

un essai appartiendra au Titulaire.

&°) Pendant l'exécution d'un forage, le représentant dûment qualifié
du Service intéressé peut demander au Titulaire de faire l'essai de toute cour
che de terrain susceptible de contenir des hydrocarbures ou de l'eau ; toute-
fois, une telle demande ne sera pas faite au cas où son exécution ne serait
pas possible.

a) sans qu'il nuise à la marche normale des propres fa x du Titulaire;

b) sans occasionner des dépenses anormales pour 1

c) sans compromettre les travaux ou le matériel,
personnel du Titulaire.
52

5°) Si le Titulaire se propose de boucher une partie quelconque d'un “#
rage de prospection", et en même temps qu'il adressera à la D.FR. l'avis mén…
tionné à l'Article 53 ci-dessus, il fera connaître audit service, outre le :
procédé qu'il compte utiliser pour boucher le forage ou la partie de forage,
la manière suivant laquelle il se propose d'essayer toute couche intéressée PaÇ de
plan de bouchage et susceptible de contenir des hydrocarbures.

a) Dans le délai’ de soixante douze (72) heures fixé à l'Article 53 ci
dessus, le D.E. devra faire connaître au Titulaire, en même temps que sa ré-
ponse concernant le plan de bouchage, son avis sur les essais proposés par le
Titulaire ; et si elle le désire, l'exécution d'essais autres que ceux envisa-

gés par le. Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi demandés par l'Autorité
Concédante, sous réserve que le Titüufaire soit remboursé de leurs coûts tel
que prévu à l'alinéa (b) ci-dessous.

Si l'un des essais prévus ci-dessus est considéré, au moment de son exé-
cution, comme non satisfaisant par le représentant dûment qualifié de l'Autori-
té Concédante, et si ce représentant le demande, ledit essai, sauf impossibi-
lité technique, sera prolongé dans des limites raisonnables, ou immédiatement

recommencé.

Cependant, dans aucune circonstance, le Titulaire ne sera tenu d'exécu-
ter ou de tenter plus de trois fois l'essai en question, à moins qu'il n'y

consente,

b) Dans le cas où l'exécution, ou la répétition de l'un des essais ef-
fectués comme il est dit à l'alinéa précédent, sur la demande du représentant
de l'Autorité Concédante, et malgré l'avis contraire du représentant du Titu-
laire, occasionnerait au Titulaire une perte.ou une dépense, une telle perte
ou dépense serait à la charge :

- du Titulaire, si ledit essai révèle une capacité de production égale
ou supérieure aux chiffres indiqués à l'Article 11 du présent Cahier des Char-
ges ;

- de l'Autorité Concédante, si la capacité de production révélée par un
tel essai est inférieure aux chiffres mentionnés à l'Article 11 ci-dessus,

Toutefois, lorsque l'essai complémentaire est demandé par l'Autorité
Concédante en vue d'ottenir des résultats supérieurs aux chiffres indiqués
à l'Article 11 ci-dessus, alors qu'un essai précédent sur la même couche de
terrain a déjà donné une découverte au sens de l'Article 13 ci-dessus, les
pertes ou dépenses resteront èntièrement à la charge de l'Autorité Concédante,

en cas d'échec. b

c) Dans les quarante-huit (48) heures qui suivront l'achèvement de l'ensemble

53

les décisions prises par le Titulaire,

d) Dans le cas ou l'on envisagerait d'absadonner le forage et où aucur
essai n'aurait été demandé ni par l'Autorité Concédante, ni par le Titulaire,
l'approbation par la D.E. d'un plan de bouchage du forage équivaudra à la
reconnaissance formelle par l'Autorité Concédante du fait que le forage n'a
päs découvert des hydrocarbures en quantité importante ou exploitable,

e) ‘out essai cherchant à prouver l'existence a ane découverte au sens
des Articles 11 et 13 ci-dessus, sera toujours effectué dans les conditions pré
vues auxdits Articles contradictoirement en présence des représentants qualifié
de l'Autorité Concédante’ et du Titulaire.

6°) Lorsqu'au cours d'un "forage de déveluppement" on pourra légitimement
supposer l'existence d'un gisement d'hydrocarbures suffisamment important
et_non encore reconnu, le Titulaire devra procéder à tous essais techniquement
utiles pour compléter la reconnaissance de ce gisement. Si le Titulaire concl
que de tels essais ne sont pas indiqués, l'Autorité Concédante peut demander
qu'ils soient effectués conformément aux dispositions des alinéas (a) et (b}
du Paragraphe 5 du présent article.

7°) Si l'Autorité Concédante estime que l'un des forages faits par le.
Titulaire a rencontré une couche de terrain sur laquelle aurait pu être défi-
nie une découverte au sens de l'Article 11, mais que, pour une raison quelcon-
que cette couche n'a pas été soumise à des essais adéquats, l'Autorité Concédan
te pourra demander au Titulaire qu'il exécute un autre forage dans le voisinage
immédiat du premier, aux fins d'accomplir l'essai envisagé.

Les forages et les essais visés au présent paragraphe et au paragraphe

6 ci-dessus seront faits dans les conditions suivantes :

a) pour le forage de ce puits, 1e Titulaire ne pourra pas être requis
d'utiliser du matériel, du personnel ou des approvisionnements qui seraient
essentiels à la réalisation de son programme général.

b) les dépenses du forage et des essais seront imputées suivant .les dis-
positions prévues à l'alinéa (b) du paragraphe 5 du présent Article.

c) Les essais seront faits suivants les spécifications le l'Article 11
ci-dessus.

ARTICLE 57 : COMPTE-RENDU ANNUEL D'ACTIVITE

Le Titulaire fournira avan le ler Avril de chaque année un compte-rendu
général de son activité pendant l'année grésorienne précédente.

Ce compte-rendu indiquera les résultats obtenus pendant l'année const
dérée, ainsi que les dépenses de prospection et d'exploitation engagées par
le Titulaire. T1 fera connaître, en outre, un programme provisoire d'activité

pour l'année suivante: LE ‘
1 sera établi dans les formes qui seront concertées af vée Éntre,
la D.E. et le Titulaire. . À \ ES 2
o NES
SE
3 se .
Ï []

[I

tnt nt mm mm mm! mc! ms

54

ARTICLE 58 : EXPLOITATION METHODIQUE D'UN GISEMENT

1°) Toute exploitation régulière devra être conduite suivant un plan
méthodique s'appliquant à un gisement, ou à un ensemble de gisements product{fs.

2°) Un mois au moins avant de commencer l'exploitation régulière d'un
gisement, le Titulaire devra porter à la connaissance de la D.F. le programme
des dispositions envisagées par lui pour cette exploitation.

Toutefois, il est reconnu que certains forages puurront être préalable-
ment mis et maintenus en exploitation continue, en vue de réunir les éléments
d'appréciation jugés nécessaires pour l'établissement du programme, ou en vue
d'alimenter les installations de forage ; à moins que la D.E. n'estime que cette
pratique risque de compromettre l'exploitation ultérieure, notamment provoquant
des appels d'eau ou de gaz préjudiciables ä une bonne exploitation, auquel
cas la D.E. indiquera au Titulaire la raison de ses craintes.

3°) Dans les puits produisant des hydrocarbures liquides, les pertes
de gaz devront être aussi réduites que possible, dans la mesure où le permet-
tront les circonstances, et la nécessité d'aboutir à une production efficient.
et économique pour les liquides. ‘

Dans les puits ne produisant que du gaz, il est interdit de laisser ces
puits débiter hors du circuit d'utilisation, sauf pendant les opérations de fora
ge et de mise en production, et pendant les essais de production.

4°) Le programme d'exploitation énoncera, avec toutes les précisions
utiles, les méthodes choisies dans l'objet d'assurer la récupération optimum
des hydrocarbures contenues dans les gisements, et notamment avec la meilleure
utilisation de l'énergie.

Des dérogations aux dispositions ci-dessus pourront être accordées par

la D.F. à la demande du Titulaire, si celui-ci fait la preuve que des circons-
tances exceptionnelles rendent son application impraticable.

5°) Toute modification importante apportée aux dispositions du programme
primitif sera immédiatement portée à la connaissance de la Dir.

ARTICLE 59 : CONTROLE DES FORAGES PRODUCTIFS

Le Titulaire disposera sur chaque forage, ou chaque groupe de forages
productifs, des appareils permettant de suivre régulièrement, d'une maniêre
non équivoque et conforme aux usages suivis par l'industrie du pétrole, ou
du gaz, les conditions relatives à ses opérations de production, ainsi que des
variations de longue et de courte durée de ces conditions.

Tous-les documents concernant ces contrôles seront À la ES,
de la D.E. Sur la demande de celle-ci, le Titulaire lui en f
conformes ou des photocopies.

55

ARTICLE .60. - RECONNAISSANCE ET CONSERVATION DES GISEMENTS

Le Titulaire exécutera suivant les saines pratiques de l'industrie pétrolière
les opérations, mesures ou essais nécessaires pour reconnaître le gîte, et pour
éviter dans la plus large mesure du possible le gaspillage des ressources d'hydro-
carbures.

11 tiendra à jour les relevés, diagrammes et cartes qui seraient utiles pour
cet objet.

Le Titulaire pourra être rappelë par la D.E. à l'observation des règles de
l'art. En particulier, il réglera et éventuellement réduira le débit des forages, :
dans la mesure où l'évolution régulière du gisement, requiert un tel ajustement
ou une telle réduction.

ARTICLE 61. COORDINATION DES RECHERCHES ET DES EXPLOITATIONS FAITES DANS, UN MEME
GISEMENT PAR PLUSIEURS EXPLOITANTS DIFFERENTS.

Si, selon toute apparence, un même gisement s'étend sur les périmètres de
plusieurs concessions distinctes attribuées à des bénéfic{aites différents, le

Titulaire s'engage à conduire ses recherches et son exploitation sur la partie du
gisement qui le concerne en se conformant à un plan d'ensemble.

Ce plan sera établi dans les conditions définies ci-après .

1°) La D.E. invitera chacun des titulaires intéressés par un même gisement
à se concerter pour établir un plan unique de recherches et d'exploitation applicable
à la totalité du dit gisement. |

Ce plan précisera, en outre, si nécessaire, les bases suivant lesquelles
les hydrocarbures extraits seront répartis entre les titulaires,

11 précisera, le cas échéant, les modalités suivant lesquelles sera désigné
un "Comité de Caordination" chargé de diriger les recherches ct l'exploitation en

conminun.
La D.E. pourra se faire représenter aux séances du dit Comité.

2°) A défaut d'un accord amiable entre les intéressés, intervenu dans les
quatre-vingt-dix (90) jours à partir de l'invitation faite par la D.F. ceux-ci
seront tenus de présenter à la D.E. leurs plans individuels de recherche ou d'ex-
ploitation.

La D.E. proposera à la décision du Ministre de l'Industrie, des Mines et de
l'Energie un arbitrage portant sur le plan unique de recherches ou .d's tation, les
bases de répartition des hydrocarbures, et 1a création éventuelle té de
coordination. Ce comité fera appel aux règles et techniques génér| it ti icables
dans l'industrie pétrolière pour le cas d'unification de gisement! "\ /e)

SC sl { I ni

56

3°) Sauf s'il en résultait un préjudice grave pour l'un des titulaires .
intéressés, la décision arbitrale devra essayer de de rapprocher le plus possible
des propositions qui seraient faites par un titulaire (ou par un groupe de titulaire}
représentant au moins les trois quarts des intérêts en cause, en tenant compte notgm-

ment des réserves en place

L'appréciation des intérêts et des réserves en place sera faite sur la base
des données acquises concernant le gisement au moment où sera rendue la décision
arbitrale., ï

Le plañ de coordination pourra être révisé à l'initiative .de l'une quelconque
des parties intéressées, ou du Ministre de l'Industrie, des Mines et de l'Energie si
les progrès obtenus ultérieurement dans la connaissance .du.gisement amenaient à mo-
difier l'appréciation des intérêts en présence et des réserves en place.

l 4°) Les intéressés seront tenus de se conformer aux décisions arbitrales
du Ministre de l'Industrie, des Mines et de 1 Energie dès qu'elles leur auront été
notifiées. .

ARTICLE 62. - OBLIGATION GENERALE DE COMMUNIQUER LES DOCUMENTS

Le Titulaire sera tenu de fournir à la D.E., sur sa demande, outre les
documents énumérés au présent titre, les renseignements statistiques concernant
l'extraction,la préparation et éventuellement Le traitement, le stockage et les
mouvements des hydrocarbures tirés de ses recherches et de ses exploitations, le
personnel, les stocks de matériel et matières premières, les commandes et'les
importations de matériels, ainsi que les copies certifiées conformes (ou photocopies)
des pièces telles que cartes, plans, enregistrements, relevés, extraits de registre
ou de compte-rendu, permettant de justifier les renseignements fournis.

ARTICLE 63. - UNITES DE MESURE
Les renseignements, chiffres, relevés, cartes et plans seront fournis à la

D.E, en utilisant les unités de mesures ou les échelles agréées par cette Direction,

Toutefois, à l'intérieur des services du Titulaire, le système anglais
de numération pourra être utilisé sous réserve de donner les conversions corres-

pondantes en système métrique.

ARTICLE 64. - CARTES ET PLANS

1°) Les cartes et plans seront fournis par lé Titulaire en utilisant les k
fonds de cartes ou de plans du Service Topographique Tunisien, (le STT) ou en utilisa :
les fonds de cartes ou de plans établis par d'autres services topographiques mais

agréés par la D.E.

A défaut, et après que le Titulaire se sait concerté avec 1
ils pourront être établis par les soins et aux frais du Titulaire
et suivant les procédés qui paraîtront les mieux adaptés à 1'obje
57

Ils seront, dans tous les cas, rattachés aux réseaux de triangulation et
de nivellement généraux de la Tunisie.

2°) l'Autorité Concédante et le Titulaire se concerteront pour déterminer
dans quelles conditions ce dernier pourra exécuter des travaux de levés de plans,
cartographie, photographies aériennes, restitution photogrammétrique, etcs...
qui seraient nécessaires pour les besoins de ses recherches ou de ses exploitations,

Si le Titulaire confie les dits travaux à des entrepreneurs autres que le
STT, le Titulaire sera tenu d'assurer la liaison avec le STT, de telle manière que
les levés faits par 6es agents où ses entrepreneurs, et leurs pièces minutes, soient
communiqués au STT et puissent être utilisés par ce dernier.

Le Titulaire remettra au SIT deux tirages de photos aériennes levées par
lui, ou pour son compte.

3°) L'Autorité Concédante s'engage, dans la limite des restrictions et servi-
tudes imposées par la Défense Nationale, à donner au Titulaire toutes autorisations
de parcours et toutes autorisations de survol d'aéronefs, ou de prise de vues aérien-
nes, lui permettant d'exécuter les travaux topographiques en question.

ARTICLE 65. = BORNAGES - RATTACHEMENT AUX RESEAUX DU STT

Les zones couvertes par le permis de recherches, ou par les concessions,
seront délimitées à la demande du Titulaire et à ses frais par le STT.

L'Autorité Concédante s'engage à mettre le SIT à la dispusiton du Titulaire
pour tous les travaux topographiques de délimitation et de bornage qui paraîtraient
nécèssaires, suivant les tarifs en vigueur à l'époque considérée.

Les coordonnées des sommets seront calculées dans le système adopté par le STT

. pour la région considérée.

La matérialisation du bornage des sommets sur le terrain ne sera faite que
si des contestations survenaient avec des tiers. Dans ce cas, l'implantation des

bornes sera confiée au STT.

58

ARTICLE 66. - CARACTERE CONFIDENTIEL DES DOCUMENTS FOURNIS PAR LE TITULAIRE

1°) Sous les réserves énoncées ci-après, les documents fournis par le
Titulaire en application de la législation minière et du présent Cahier des Charges se-
ront considérés comme confidentiels. Ils ne pourront être communiqués à des tiers
ou publiés, sans l'autorisation expresse du Titulaire. Cependant, tous les renseignement
relatifs aux puits situés sur les surfaces abandonnées et, notamment tous les diagrammes
électriques, diagrammes neutrons, diagrammes soniques, prospections pendagemëtres,
diagrammes de densité, et tous autres diagrammes et prospections exécutés ou ren-
seignements recueillis, ne resteront confidentiels que pendant un délai de deux ans

à compter de la date de l'abandon.

no Toutefois, sont exceptés de la règle précédente :

- Les renseignements statistiques globaux, autres que ceux concernant les

contrats commerciaux du Titulaire, tant à l'importation qu'à l'exportation ;

- Les documents concernant la géologie générale ;
- Les documents concernant l'inventaire des ressources hydrauliques.

Ces derniers renseignements pourront être communiqués à des tiers ou publiés
par la D.E. ou par le Service Hydraulique, sous la seule réserve que soit indiqué
le nom du Titulaire qui les a fournis.

Au cas où le Titulaire procéderait à l'abandon du permis tel que prévu
dans le présent Cahier des Charges, il sera tenu de fournir à l'Autorité Concédante
toutes les données de géophysique qu'il aura recueillies. L'Autorité Concédante
ne pourra. communiquer ces renseignements à des tiers, ou Les publier, sans l'au-—
torisation expresse du Titulaire.

ARTICLE 67. - DEFINITION DES FORAGES D'ETUDES, DE PROSPECTION ET DE DEVELOPPEMENT

Les termes "forages d'études", ‘forages de prospection", et “forages de
développement", tels qu'ils apparaissent dans le présent Cahier des Charges, et
particulièrement aux Articles 48, 54, 55 et 56 ci-dessus, doivent s'entendre dans

le sens suivant : ,
a) forage d'études : touts les forages effectués dans un objet de recherche
js: ,

géologique ou géophysique, à main ou mécaniquement, avec ou sans tul

talement en série, mais pouvant aus&i bien être isolés ;

DEEE
59

b) Forages de prospection : forages mécaniques effectués dans l'objet
de découvrir des hydrocarbures liquides ou du gaz

c) Forages de développement : tous les forages qui suivent un premier
forage de prospection ayant découvert des hydrocarbures liquides ou des gaz,
qui’pénètrent les mêmes couches, et qui sont effectués méthodiquement en vue de
recherches ultérieures, ou d'exploitation-sur une ou plusieurs de ces couches
(à l'exclusion toutefois, conformément aux dispositions de l'Article Quatre,
Paragraphe 6, de la Convention, des puits non-productifs ou secs, qui seront
considérés comme des forages de prospection).

TITRE. VI

PROLONGATION, EXPIRATION, RENONCIATION, DFCHEANCE DE LA
CONCESSION

ARTICLE 68 : DROIT PREFERENTIFL DU TITULAIRE EN CAS DE NOUVELLES CONCESSIONS

A l'expiration d'une quelconque concession du Titulaire, l'Autorité
Concédante s'engage à donner au Titulaire un droit préférentiel pour l'attri-
bution éventuelle d'une nouvelle concession sur la surface considérée aux clau-
ses et conditions qui pourront être fixées lors d'un commun accord. Ce droit
préférentiel comprend l'engagement de la part de l'Autorité Concédante, de ne
pas attribuer une nouvelle concession à un tiers sans avoir préalablement. of-
fert au Titulaire de la lui attribuer, aux mêmes clauses et conditions que cel-
les que l'Autorité Concédante sera prête à consentir audit tiers. À cet effet,
avant la fin de la cinquième (5ème) année précédant l'expiration de la conces-
sion, l'Autorité Concédante décidera si elle Aésire attribuer une nouvelle
concession sur la surface considérée, et notifiera sa décision au Titulaire

par lettre recommandée.

Si une nouvelle concession est attribuée au Titulaire, les dispositions

des articles 71, 72, 74, 75 et 76 ci-dessous pourront cesser d'être applicables
en totalité ou partiellement conformément aux conditions qui. seront ns es
O1

dans la Convention et le Cahier des Charges afférents À la a

HA

+
L

t 0
CE] | =] L =

… = ss sm ess

{

ds

(

—

in
L

_—

(

60

ASTICLF 69 : OBLIGATTON DE POSSEUFR EN PROPRE ET DE MAINTENIR EN BON ETAT
LES OUVRAGES REVENANT À L'AUTORITE CONCEDANTE

Le Titulaire sera tenu de posséder en toute propriété et de maintenit
en bon état d'entretien les bâtiments, ouvrages, machines, appareils et engins
de ‘toute nature qui doivent faire gratuitement retour à l'Autorité Concédante
À La fin de la concession par application de l'Article 71 du présent Cahier
dea Charges.

11 pourra à 8on cloix, soit acquérir les terrains, soit les prendre en
location, soit les utiliser sous Îe régime de l'occupation temporaire.

Les baux ou contrats relatifs à toutes les locations ou occupations
de terrain devront comporter une clause réservant expressément à l'Autorité Con-
cédante la faculté de se substituer au Titulaire, soit en cas de ienonciation
ou de déchéance de la concession, soit 8i l'expiration de 1a concession doit
survenir au cours de la duré du contrat.

Il en sera de même pour tous les contrats de fourniture d'énergie ou
d'eau, ou de transports spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent article
seront dressés contradictoirement dans les six (6) mois qui suivront la notifi-
cation du refus de la prolongation.

+ ARTICLE 70 : RESPONSABILITE DE L'AUTORITR CONCADANTE VIS-A-VIS DES TIERS

APRES LA REPRISE DE LA CONCESSION,

L'Autorité Concédante sera responsable vis-à-vis des tiers des indemnités
ou réparations dues pour les dégâts de surface ee manifestant après qu'elle aura
repris la concession pour quelque cause que ce soit, sauf recours, pendant un
délai de cinq (5) ans à dater de la reprise, s'il y a lieu, contre le Titulaire,
à raison des travaux exécutés par lui.

ARTICLE 71 : RETOUR À L'AUTORITE CONCEDANTE DES INSTALLATIONS DU TITULAIRE
EN FIN DF CONCESSION PAR ARRIVEE AU TERME,

1°) Feront retour à l'Autorité Concédante 4 la fin de la co
par arrivée au terme, les installations limitativement Énumérées

dl.
61

tion qu'elles se trouvent A ! .térieur du périmètre de la concession , et qu'ei

les roient À cette époque indispensables à la marche courante de cette conces-
gtlen t

a) les terrains acquis par le Titulaire }
b) les droits à bail, ou à occupation tempucaire que détient le Titulaire

c) les puits, sondages, et tous travaux miniers établis à demeure ; les
bâtiments industriels correspondants ;

d) les routes et pistes d'accès, les adductions d'eau (y compris les
captages et les installations de pompage), les lignes de transport d'énergie
(y compris les postes de transformation, de coupure et de comptage), les moyens

de télécommunication appartenant en propre au Titulaire ;

e) les bâtiments appartenant en propre au Titulaire, à usage de bureaux
ou de magasins ; les habitations destinées au logement du personnel affecté
à l'exploitation ; les droits À bail ou à occupation que le Titulaire peut déte-
nir sur des bâtiments appartenant à des tiers, et utilisés par lui eux fins
ci-dessus ;

£) les embranchements particuliers de voies ferrées desservant les chan-

tiers du Titulaire, ou les raccordants au réseau d'intérêt général ;

g) les machines, leg moteurs, les moyens divers de transport (y compris
les pipelines de collecte), les installations de stockage (y compris les ins-
tallations de stockage sur les champs de production), les installations de prépa-
ration des gaz bruts, (dans la mesure où celles-ci sont indispensables pour pet-
mettre la manutention et le transport de ces gaz) ; les appareils, outils et en-
gins de toute nature, les bâtiments correspondants. Il est cependant entendu
que es installations entrant dans les catégories limitativement énumérées
ci-dessus feront retour à l'Autorité Concédante, si, bien que situées à l'exté-
rieur du périmètre de la concession, elles sont à cette époque indispensables
à la marche courante de cette concession et de cette concession seulement.

2°) Si des installations devant faire retour à l'Autorité Concédante,
dans les conditions indiquées au présent article, étaient nécessaires ou utiles,
en totalité ou en partie, à l'exploitation d'autres concessions ou nermis du
Titulaire en cours de validité, les conditions dans lesquelled ces installa-
tions seraient utilisées en commun et dans la proportion des besoins respectifs
du Titulaire et de l'Autorité Concédante, seront arrêtées d'un commun accord
avant leur remise à l'Autorité Concédante. En pareil cas, l'aséreinte visée
à l'Article 73 ci-dessous n'aura d'effet qu'à partir de la conclusion de cet
accord. nu

Réciproquement, il en sera de même pour les installations du titulaire
ne faisant pas retour à l'Autorité Concédante et dont l'usage gerai a
pensable à telle-ci pour la marche courante de l'exploitation de
reprise par elle.

..
62

3°) Les installations visées ci-dessus seront remises gratuitement à
l'Autorité Concédante, dans l'état où elles se trouveront le jour de l'expira-
tion de la concession, si elles ont été achetées ou aménagées avant la dixième
(10ème) année qui précède le Lerme de la concession, É

ARTICLE 72 : RETOUR À, L'AUTORITE CONCEDANTE DES INSTALLATIONS FAITES DANS

LES DIX DERNIERES ANNEES DE LA CONCESSION.

Les installations visées au Paragraphe 1 de l'Article 71 qui auront pu
être aménagées ou achetées par le Titulaire dans les dix (10) dernières années
de la concession pour l'exploitation de cette concession seront remises à
l'Autorité Concédante contre paiement de leur valeur estimée à dires d'experts
compte-tenu de l'état où elles se trouveront, et dans les conditions définies

ci-après.

1°) Pendant les dix (10) dermfères années de la concession, le Titulaire
ouvrira pour les travaux de premier établissement exécutés par lui un "regis-
tre spécial" où seront portés ceux de ces travaux dont il pourra demander le
rachat par l'Autorité Concédante, en fin de concession et à dires d'experts,
en application du premier alinéa du présent article.

2°) Le Titulaire devra, avant le ler Avril de chaque année, soumettre .À
la D.E. le projet de tous les travaux de premier établissement qu'il a l'inten-
tion d'effectuer au cours de l'année suivante, et qu'il propose de porter au
registre spécial. La D.E, aura toutefois la faculté de prolonger au-delä du
ler Avril le délai imparti au Titulaire pour la présentation de ce projet de

travaux.

Faute par la D.E. d'avoir fait connaître sa décision dans un délai de
quatre (4) mois, après réception par elle du projet présenté par 1e Titulai-

‘re, l'admission des travaux au registre epécial sera réputée agréée. La D.F,

examinera dans quelle mesure les travaux projetés constituent hien des travaux
de premier établissement, et s'ils présentent de l'intérêt pour l'exploitation

présente ou future.

Elle se réserve le droit de ne pas admettre les travaux proposés par” le
Titulaire, ou d'en réduire le programme, si elle estime que la propositibn du
Titulaire dépasse les besoins de l'exploitation de la concession.

Elle notifiera sa décision au Titulaire. Celui-ci sera admis à porter
au registre spécial les trévaux de premier établissement tels qu'ils auront

été définis par ladite décision.

3°) si le Titulaire exécuté des travaux de premier établi non
portés à la décision de la D.E. mentionnée au Paragraphe 2 du er ticre,
ou s'il exécute des travaux plus importants que cr'x définis 6 Héci-
k
63

sion, il devra remettre lesdits travaux à l'autorité Concédante en fin de
concession, mais sans pouvoir prétendre à aucune indemnité pour la partie
desdits travaux qui excèderait le programme défini par la D.F. dans la déci-

sion susvisée.

4°) Le paiement de l'indemnité fixée à dires d'experts sera dû par l'Auto
rité Concédante au Titulaire à dater du dernier jour du deuxième (2ème) mois
qui suivra l'expiration de la concession, à peine d'intérêts moratoirés cälcu-
lés au taux légal, et sans qu'il soit besoin d'une mise en demeure préalable.

ARTICLE 73.: PENALITES EN CAS DS RETARD DANS LA REMISE DES INSTALLATION:

Dans les cas prévus aux Articles 71 et 72 ci-dessus, tout retard résul-
tant du fait du Titulaire dans la remise de tout ou partie dé$ installations
revenant à l'Autorité Concédante, ouvrira à cette dernière,le droit d'exiger du
Titulaire le paiement d'une astreinte égale à un centième (1/100e) de la va-
leur des installations non remises, par mois de retard, et après une mise en
demeure non suivie d'effet dans le délai d'un (1) mois.

ARTICLE 74 : FACULTE DF RACHAT DES INSTALLATIONS NON MENTIONNES A L'ARTICLE 71

1°) En fin de concession, l'Autorité Concédante aura la faculté de rache-
ter pour son compte (ou le cas échéant, pour le compte d'un nouveau Titulaire
de concession ou de permis de recherche qu'elle désignera) tout ou partie des
biens énumérés ci-après, autres que ceux visés à l'Article 71 ci-dessus, et
qui seraient nécessaires pour la poursuite de l'exploitation et l'évacuation

des hydrocarbures extraits.

a) Les matières extraites, les approvisionnements, les objets mobiliers

et les immeubles appartenant au Titulaire ;

b) les installations et l'outillage se rattachant à l'exploitation, à la
manutention et au stockage des hydrocarbures bruts,

La décision de l'Autorité Concédante précisant les installations visées
ci-dessus et sur lesquelles elle entend exercer la faculté de rachat devra être
notifiée par l'Autorité Concédante au Titulaire six (6) mois au moins avant
l'expiration de la concession correspondante.

2°) Toutefois, ne pourront: être rachetés les biens visés au Paragraphe |

du présent Article lorsqu'ils sont, en totalité ou en partie seudement, néces-
saires au Titulaire pour lui permettre de poursuivre son expls État: Hisur l'une
&

de ses concessions qui ne serait pas arrivée à expiration.

nier
LE

Æ
J
d
Î
1
+
Î
Î
|

|

L :
J

64

Dans ce cas, l'Autorité Concédante pourra requérir du Titulaire, soit pour
son propre compte, soit pour le compte du nouveau permissionnaire ou conces-
sionnaire désigné par elle, que les installations en cause soient mises à la
disposition du nouveau concessionnaire ou du nouveau permissionnaire, suivant
les dispositions prévues au paragraphe 2 de l'Article 71 ci-dessus,

3°) Le prix de rachat sera fixé à dires d'experts.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la concession, à peine d'intérêts moratoires calculés au taux
légal, et sans qu'il soit besoin d'une mise en demeure préalable,

ARTICLE 75 : EXECUTION DES TRAVAUX D'ENTRETIEN DES INSTALLATIONS FAISANT

RETOUR À L'AUTORITE CONCEDANTE

Jusqu'à l'expiration de la concession, le Titulaire sera tenu d'exécuter
“en bon père de famille" les travaux d'entretien de ses installations pétroliè-
res et des dépendances légales, et, en particulier, les travaux d'entretien
des puits existants et de leurs installations de pompage ou de contrôle.

À dater de la dixième (10ème) année qui précèdera le terme de la conces-
sion, le Ministère de l'Industrie, des Mines et de l'Energie pourra, le Titu-

laire entendu, prescrire à celui-ci tous travaux d'entretien qui seraient rai-

sonnablement nécessaires pour assurer la marche courante de l'entreprise, et
la conservation des installations faisant retour gratuit à l'Autorité Concédan-
te en fin de concession.

Le Ministre de l'Industrie, des Mines et de l'Energie, après mise en de-
meure non suivie d'effet, pourra ordonner l'exécution d'office aux frais du
Titulaire des travaux d'entretien prescrits par lui.

ARTICLE 76 : TRAVAUX DE PREPARATION DE L'EXPLOITATION FUTURE.

1°) À datér de la cinquième (5ème) année précédant le Lerme de la conces-
sion, le Titulaire sera tenu d'exécuter aux frais, risques et périls de 1'Au-
torité Concédante, les travaux que celle-ci jugerait nécessaires à la prépara-
tion et à l'amènagement de l'exploitation future.

2°) À cet effet, le Ministre de l'Industrie, des Mines ef, de l'Energie
lui remettra avant le ler Mai de chaque année le programme deSFTAv aux qu'il
sera tenu d'exécuter pour le compte de l'Autorité Concéda # f=le cours

de l'année suivante. ls
; Ês

65

! Les programmes seront conçus de maniere À ne pas mettre le Titulaire dans
l'impossibilité de réaliser, pour chacune ues cinq (5) années de la dernière péri-
udey une extraction au moins égale À 1n meyenne des cinq (5) années de la période
quivquennale précédente diminuée de dix pour cent (107).

3°) Les travaux seront exécutés suivant les devis et dispositiônn approuvés
rar le Ministre de l'Industrie, dés Mines et de l'Energie, le Titulairé entendu, confot-
| mément aux règles’ de l'art et aux clauses et conditions générales en vigueur, applica-
bles aux travaux de l'espèce,

4°) En réglement des Sommes dues au Titulaire pour les travaux visés au Para-
graphe ! du présent Article, les paiements auront lieu sur présentation de décomptes
mensuels. Les paiements seront effectués dans les deux (2) mois qui suivr- l'accep-
tation du décompte, à peine d'intérêts moratoires calculés au taux légal.

5°) Si les ouvrages exécutés par le Titulaire en application du présent Article
| sont productifs, l'Autorité Concédante pourra prescrire, le Titulaire entendu :
|

- Soit, si la chose est possible, leur fermeture momentanée, partielle ou
totale ; toutes mesures conservatoires d'entretien en bon état étant dues et faites
par le Titulaire aux frais de l'Autorité Concédante ;

- Soit, leur mise en exploitation, à rendement réduit ou normal.

ouvrages appartiendront à l'Autorité Concédante, sous réserve que celle-ci rem-
bourse au Titulaire en ce qui les concerne les frais d'exploitation.

ARTICLE 77. - RENONCIATION A LA CONCESSION

Si le Titulaire veut exercer son droit à renonciation sur la totalité ou

| partie seulement de l'une de ses concessions, les droits respectifs de l'Autorité
|  Concédante ct du Titulaire seront réglés suivant La procédure prévue pur le décret
| du ler Janvier 1953 sur les mines, et notamment par ses Articles 65 et 66. suivant
les dispositions spéciales prévues au présent Article.

Contrairement aux dispositions de l'avant dernier alinéa de LArticle 66,

srbéiione i at ion
és oHLigations

ee Pi 'eportées

partielle ne pourra pas être refusée. 11 est entendu toutefois
résultant du présent Cahier des Charges et notamment son Articl

}
| susvisé du décret du ler Janvier 1953 sur les mines, une demande
Î

|

| intégralement sur le reste de la, concession.

t he.

f

D
| ' Dans ce dernier cas, les hydrocarbures provenant de l'exploitation des dits.

_. =
66

| 1°) Renonciation avant 14 vingtième (20ëme) année de la concession. Si le
Titulaire veut renoncer à Île totalité ou à une partie de l'une de sen conces-
sions dans les vingt (20) premières années à partir de l'institution de celle-
ci, l'Autorité Concédante aura la faculté d'acheter, sous les réserves prévues
au Paragraphe 2 de l'Article 71 ci-dessus, à dires d'experts, tout ou partie:
du matériel et des installations compris dans la partie ou dans la totalité
de la concession objet de la renonciation, et qui sera 4 cette époque indispen-
sable À la marche courante de l'exploitation de cette concession ou partie de
concession. Cette faculté s'étendra au matériel et aux installations qui, bien
que situés à l'extérieur de cette concession ou partie de concession, sont
indispensables à son exploitation et à cette exploitation seulement.

Le Titulaire devra joindre ä sa demande de renonciation la litte du maté-
riel et des installations susvisées.

L'Autorité Concédante fera connaître dans les six (6) mois au Titulaire
ce qu'elle entend acheter.

A défaut, elle sera censée renoncer à la faculté d'achat qui lui est don-
née ci-dessus.

Le Titulaire pourra, à l'expiration de ce délai, disposer librement du
matériel et des installations que l'Autorité Concédante ne voudrait pas acqué-

rir.

2°) Renonciation après les vingt (20) premières années de la concession
Lorsque la renonciation est demandée après les vingt (20) premières années de la
onncession, les droits respectifs de l'Autorité Concédante et du Titulaire
seront réglés conformément aux dispositions des Articles 70,71 et 73 du présent
Cahier des Charges, visant le cas d'expiration normale de 1a concession.

Toutefois, par dérogation aux dispositions prévues à l'Article 72 ci-
dessus, aucune indemnité ne sera due dans ce cas au Titulaire pour la reprise
des ouvrages exécutés par lui dans les dix (10) années qui ont précédé la

renonciation.
ARTICLE 78 : CAS DE DECHEANCE

1°) Outre les cas de déchéance prévus par Îe décret du ler janvier 1953
sur les mines dans ses Articles 68 et 69 (deux premiers alinéas) et 86 (premier
alinéa), tel que modifié en ce qui concerne la redevance supeïficiaire par
l'Article Trois, Paragraphe 2 (j), de la Convention, la déchéance de la conces-

sion ne pourra être prononcée que si le Titulaire : res
a De

ne remplit pas les obligations stipulées à l'Articlé EN Fiôsent
Cahier des Charges. FR JE

:

A lt mm sl os mess ‘en nm ‘on em om nn

67

- n'effectue pas les travaux visés aux Articles 75 et 76 d
Cahier des Charges si leurs dispositions devaient s'appliquer : ee

- viole les dispositions du ler paragraphe de l'Articl =
Cahier des Charges ; nel": :

— Contrevient aux dispositions des Articles 15 et 17 d {
des Charges ; 7 du présent Cahier

— ne paie pas à l'Autorité Concédante la redevance sti ulée à l'Articl
23 du présent Cahier des Charges dans les conditions qui y St prévues. F

2°) Si l'un des cas de déchéance survient, le Ministre d ?) i
des Mines ‘et de l'Energie notifiera au Titulaire une mise en fanres À RES
riser sa situation dans .un délai qui ne pourra être inférieur à six (6) ce
Si le concessionnaire n'a pas régularisé sa situation dans le délai imparti ;
ou s'il n'a.pas fourni une justification.satisfaisante de sa situation, la :
déchéance Pourra être prononcée par arrêté du Ministre de l'Industrie “des Mines
et de 1 Energie sur.avis conforme du Conseil de Cabinet. .Cet arrêté sera publié
au Journal Officiel de la République Tunisienne ; toutefois, ladite décision
ou opinion ne prendra effet que dans .le cas où une sentence arbitrale en vertu
de 1 Article Dix, Paragraphe | de .la Convention aura confirmé que ladite déché-
ance est justifiée, à.l'exception de la déchéance prononcée pour non-paiement
de la redevance envisagée ci-dessus.

3°) Sous réserve des dispositions du paragraphe 2 ci-dessus, la publica-
tion de l'arrêté de déchéance aura pour effet de transférer à l'Autorité Concé-
dante la propriété de La concession. Il sera alors fait application des dispo-
stions prévues au présent Cahier des Charges, notamment aux Articles 71 et 72
ci-dessus, pour Le cas de l'expiration normale de la concession.

ARTICLE 79 : DEFAUT DE DEMANDE DE, CONCESSION DANS LE DELAI PRESCRIT APRES
UNE DECOUVERTE

Dans le cas où le Titulaire serait requis d'effectuer un transfert de la
nature prévue à l'Article 18, Paragraphe 1, ci-dessus, l'Autérité Concédante
se réserve le droit de traiter l'abandon volontaire dont il f'egit comme une
déchéance (et ce, sans mise en demeure préalable) de la partie du permis de
recherche détenu par le Titulaire, en ce qui concerne 1a surface choisie par
l' Autorité Concédante et dont le périmètre répondra aux conditions fixées aux
Paragraphes 2 et 3 de l'Article 12 ci-dessus.

Dans ce cas, l'Autorité Concédante pourra exiger du Titulaire et sans
indemnité la remise gratuite des installations faites par lui,.dans le péri-
mètre de la zone ainsi abandonnée volontairement, et rentrant/Ügtf#" les caté-
gories énumérées à l'Article 71 ci-dessus. #

68

TITRE VIT

CLAUSES ECONOMIQUES

ARTICLE 80 : RESERVE DES HYDROCARBURES POUR LES BESOINS DE L'ECONOMIE TUNI-
SIENNE,

1°) a) l'Autorité Concédante aura le droit d'acheter par priorité une
part de la production de pétrole brut extrait des concessions accordées confor-
mémeñt au présent Cahier des Charges jusqu'à concurrence de vingt ppur cent
(20 7) de cette production, pour couvrir, les besoins de la consommation inté-
rieure Tnnisienne, quel que soit le _développement ultérieur de l'Economie du
pays. Tout achat en application du prêsent paragraphe sera effectué auprès de
PECTEN en proportion de son intérêt indivis dans la production. Le prix pra-
tiqué pour de telles ventes sera le “prix à mi-chemin" pour chaque baril, étant
entendu que le “prix à mi-chemin" signifie un montant égal à la demi-s0mme
des deux éléments suivants :
- le prix international de vente pour ce baril de pétrole brut, auquel il est
fait référence à l'Article 4, paragraphe 2 a) de la Convention, et

- le prix de revient dudit baril utilisé dans le calcul de l'impôt sur le revenu
de PECTEN compte tenu de toutes les dépenses déductibles en vertu des dispo-
sitions de la Convention, l'impôt sur les bénéfices dû en raison dudit baril
n'étant pas considéré comme un coût pour la détermination du prix à mi-chemin.

b) Pour l'exécution des obligations stipulées par le présent Article, le
Titülaire sera placé sur un pied d'égalité vis-à-vis des autres producteurs
de substances minérales du second groupe en Tunisie, de manière à n'intervenir
à tout moment que proportionnellement à sa quote-part dans la production glo-
bale de la Tunisie.

c) Cette obligation de la part du Titulaire de fournir une part de sa
production jusqu'à concurrence de vingt pour cent (20 Z) sera indépendante de
la redevance visée à l'Article Trois, Paragraphe 1 de la Convention.

d) Les dispositions du Paragraphe 4 de l'Article 27 ci-dessus sont appli-

.cables en ce qui concerne le stockage du pétrole brut. 11 est entendu, toutefois

que 1a capacité de stockage à fournir par le Titulaire tant pour le brut cor-
respondant à la redevance proportionnelle que pour celui vendu à l'Autorité
Concédante en application du présent Article ne devra pas excéder trente mille
mètres cubes (30.000 m3) en ce qui concerne les installations sur la terre fer-
me. Quant aux installations en mer, la capacité de stockage à £ urnir par le
Titulaire tant pour le brut correspondant à la redevance pt
pour la part de la production que l'Autorité Concédante au:
en application du présent article ne devra pas excéder la re
quantités suivantes : k

1) trente mille mètres cubes (30.000 m3) ou
69

2) trente sept et demi pour cent (37,5 7) dé 11 rapacité totale de
stockage.

2°) La livraison pourra être effectuée sous forme de produits finis
au choix du Titulaire. Dans le cas de produits finis obtenus par raffinage
effectué en Tunisie, la livraison sera faite à l'Autorité Concédante à la so:

tie de la raffinerie

La qualité et les proportions relatives des produits raffinés à livrer
seront déterminées en fonction des résultats que donnetaient les hydrocarbures
bruts du Titulaire s'ils étaient traités dans une raffinerie Tunisienne ou, à
défaut, dans une raffinerie du littoral méridional de l'Europe.

Les prix seront déterminés par référence à ceux de produits de même
nature qui séraicnt importés en Tunisie dans des conditions normales, réduits

de dix pour cent (10 7).

L'Autorité Concédante s'engage à donner toutes facilités afin de permet-
tre au Titulaire de créer uvre raffinerie dont les produits seront destinés
à l'exportation et/ou une usine de liquéfaction de gaz naturels et/ou des usi-
nes de pétrochimie traitant des hydrocarbures ou leurs dérivés.

3°) Le Titulaire s'engage à commercialiser les hydrocarbures extraits
dans les meilleures conditions économiques possibles.

Si l'Autorité Concédante fait jouer son droit prioritaire d'achat, Xe
Titulaire sera tenu de lui assurer les livraisons correspondant aux conditions
contenues dans la notification. Les livraisons ainsi réalisées seront considé-
rées à tous égards, et notamment en ce qui concerne la procédure de change comme

étant des ventes à l'exportation,

ART : 81 : UTILISATION NES GAZ

°) Si les travaux du Titulaire mettent en évidence la possibilité d'ob-
tenir, à un prix de revient acceptable, une production appréciable d'hydfocar-
bures gazeux marchands, l'Autorité Concédante et le Titulaire conviennent, dès que
possible » de se concerter en vue de rechercher tous les débouchës commerciaux

susceptibles d'absorber cette production.

a) En premier lieu, dans la limite des droits qu'auraient pu acquérir
auparavant d'autres exploitants miniers de substances minérales du second grou-
pe, et déduction faite de la fraction des gazlutilisés par le Titusrire pour cou-
vrir les besoins de ses PÉRPRPE chantiers, la production de gaz Titulaire
sera d'abord réservée à l'alimentation des services publics ex à

LL L Ll
En .es En Cm

F

[I
un nm mn = mm em en on 'en' =

70

duction et de distribution de gaz au d'électricité, Parallèlement, le Titulai-
ve, avec l'appui de l'Autorité Concédante, cherchera à amener les industries
existant en Tunisie à substituer le gaz aux autres sources d'énergie qu'elles
utilisaient auparavant.

. Dans cette première phase, le prix de cession du gaz, soit aux services
publics existants, soit aux industries existantes, sera établi de telle sorte
qu'il laisse au Titulaire une marge bénéficiaire raisonnable.

b) Les possibilités d'absorption des industries et services publics exis-
tants ayant été satisfaites, l'Autorité Concédante et le Titulaire s'efforceront
conjointement d'ouvrir de nouveaux débouchés commerciaux pour une production
éventuelle de gaz. En particulier; ils chercheront à favoriser l'extension des
services publics de gaz et d'électricité, le développement de nouvelles centra-
les thermiques, ou ‘la création d'industries nouvelles'utilisant le gaz oomme
matière première, ou comme source d'énergie ou de chauffage.

Dans cette seconde phase, les prix de vente du gaz produit par lé Titulai-
re seront établis par le Titulaire après concertation avec l'Autorité Concédan-
te, de telle manière qu'ils puissent être acceptés par les nouveaux consomma—
teurs éventuels et sous la seule réserve qu'ils laissent encore au Titulaire
une marge bénéficiaire raisonnable et adéquate.

c) l'Autorité Coneédante considèrera sur un strict pied d'égalité les
différents bénéficiaires de concessions minières du second groupe, qui, à un
même instant, seraient en concurrence pour placer leur production de gaz sur
le marché Tunisien.

2°) Le Titulaire pourra à tout moment se libérer des obligations du pré—
sent Article comme 11 est dit au Paragraphe 4 de l'Article 19 ci-dessus.

3°) Au cas où des quantités appréciables de gaz seraient produites en
association avec de l'huile d'un gisement et ne seraient pas entièrement utili-
sées par le Titulaire dans un délai de trente six (36) mois à compter de la mise
en production de ce gisement et dans l'hypothèse où le Titulaire n'a pas l'enga-
gement pendant cette période de réaliser un projet portant sur l'utilisation
du gaz encore disponible, l'Etat Tunisien pourra exiger que soit nis à sa dis-
position gratuitement à la sortie des séparateurs tout ou partie du gaz dispo-
nible.

Cette mise à disposition ne devra en aucun cas entraîner aucun frais pour
le Titulaire et le gaz ainsi mis à la disposition de l'Autorité Concédante,
devra être exonéré de la redevance proportionnelle dans les mêmes conditions
que prévues par l'Article 23 paragraphe 2, ci-dessus.

Æ
Le Titulaire sera considéré avoir utilisé ledit gaz lan ciÉ ave nd 3
Éd Lx N
- ce gaz aura été consommé dans une des opérations du Tru
Lt

+
1

— il aura été perdu ou ramené au Sous-s01

il aura été vendu ou fait l'objet d'un contrat de vente,

TITRE VIII

DISPOSITIONS DIVERSES ,
>

ARTICLE _82 : ELECTION DE DOMICILE

PECTEN est tenue de faire élection de domicile en Tunisie. Faute par
elle d'avoir un domicile connu en Tunisie, les notifications seront valable-

ment faites au siège du Gouvernorat de Tunis,

ARTICLE 83 : HYGIENE PUBLIQUE

Le Titulaire est tenu de se soumettre à toutes les met
édictées par la législation et la réglementation en vigueur
mm mm mm sm mm em mcm em meme mm! =

Hotamment 11 dovra atuujettir ses chantiera à la aurveillance permanen-
tu dus agents ot des médecins es Services de la Santé Publique, et y appliquer
tentes les mesures de protection qui lui seraient prescrites contre les épidé-
micu.

ARTICLE_84 : LEGISLATION DU TRAVAIL

Le Titulaire est tenu de se soumettre à toutes les prescriptions de la
législation et de la réglementation en vigueur en Tunisie, en ce qui concerne
lo travail et la prévoyance sociale.

Il est tenu de justifier son adhésion à la Caisse Nationale de Sécurité
Sociale.

ARTICLE_85 : NATIONALITE DU PERSONNEL

Le personnel sera dans la mesure du possible recruté parmi les ressortis-
sants de la République Tunisienne ; toutefois, le Titulaire pourra employer des
ressortissants de tous autres pays dans la mesure où il ne trouverait pas parmi
les ressortissants de la République Tunisienne du personnel ayant l'expérieñce
et la qualification nécessaires.

ARTICLE 86 : FORMATION DE TECHNICIENS EN MATIERE DE RECHFRCHE D'HYDROCARBURIS

Le Titulaire s'engage à faciliter, dans la plus large mesure compatible
avec la bonne marche de ses travaux, la formation de personnel technique et
de main-d'oeuvre spécialisée Tunisiens en matière de recherches d'hydrocarbures.

À cette fin, et dans des conditions qé#i seront fixées d'un commun accord
entre le Titulaire et l'Autorité Concédante, le Titulaire organisera, chaque
fois que ses travaux d'exploitation le rendront possible, des cours et stages
dans des centres de formation professionnelle correspondant aux diverses techni-
ques qu'il mettra en oeuvre sur ses chantiers.

ARTICLE 87 : ADMISSION ET CIRCULATION DU PERSONNEL ETRANGER

Sauf restrictions qui seraient nécessaires du point de vue de la Sécuri-
té du Territoire ou de la Défense Nationale compte tenu de l'engagement qui
fait l'objet de l'Article 86 ci-dessus, et dans le.cadre de la réglementation
applicable aux travailleurs étrangers, l'Autorité Concédante facilitera l'admis-
sion en Tunisie, et la libre circulation sur le Territoire Tunisien du person-
nel et de la main-d'oeuvre qualifiés de nationalité étrangère dont ER
avoir besoin le Titulaire pour la bonne marche de ses travaux et qtfl"a Murait
pas recrutés dans le cadre des dispositions de l'Article 85 ci-dessus. do

} (| [I F Li
mnt et et et on nn nt nm es ns ms! mcm" ven ns ce ce à

13

ANYIGUR 88 + RECOURS AUX OMIIGRS PUDLTCS DR PLACEMENT

te Titulaire sera tenu de s'adresser aux Bureaux de Placement ct aux auto
visés locales pour l'embauche de La main-d'oeuvre non-spécialisée ou de la
main-d'oeuvre qualifiée susceptible d'être recrutée en Tunisie.

11 sera tenu d'admettre des candidatures qualifiées présentées par lesdits
buréaux ou lesdites autorités locales, dans la limite ci-après de l'effectif
total embauché par lui dans chaque catégorie ci-dessous ;

- ouvriers spécialisés : quarante pour cent (40 %),
— manoeuvres : soixante pour cent (60 %)
ARTICLE 89 : MATERIEL ET ENTREPRISES

Le Titulaire devra utiliser, dans la plus large mesure compatible avec
la bonne marche de ses travaux, et pour autant que les prix, qualités et dé-
lais de livraison demeureront comparables ;

— du matériel, ou des matériaux produits en Tunisie ;

- les services d'entreprises ou sous-traitants de nationalité Tunisienne,

Dans chaque centie d'opérations important, et au moins dans chaque Gouvor-
norat où il y a des opérations, le Titulaire devra désigner un représontant de
vationalité Tunisienne et notifier cette désisnation à l'Autorité Concédante,

Ce représentant sera habilité À rocevôir toute notification qui serait
faite au nom de l'Autorité Concédante, par les agents du Ministre de l'Indus-
trie, des Mines et de l'Energie, ou par les autorités locales, et concernant
le centre d'opérations dont il est charpé.

T1 sera habilité à prendre les mesures d'exécution qui seraient de’ sa
compétence, suivant une consigne préalablement notifiée à l'Autorité Concédante,

ARTIC]

LE_91 : DEFENSE NATIONALE FT SECURITE OU TERRITOIRE

s
autorités civiles ou militaires, et pour des raisons concernant la‘Déf
Nationale ,ou la Sécurité du Territoire de la République Tunisienne...

er |
L F L !
e=' Es es 2 Cm

ms ms es eu em em es

74

Les mesures sus-visées pourront avoir pour effet de suspendre l'applica-
tion de certaines clauses du présent Cahier des Charges et de la Convention,

4 Néanmoins, les avantages permanents que confèrent au Titulaire le présent
Cahier des Charges et la Convention subsisteront et ne seront pas modifiés
quant au fond.

Le Titulaire ne ‘pourra soulever d'autres recours en indemnité à l'occa-
sion des décisions visées ci-dessus que ceux qui seront ouverts par la Légis-
lation en vigueur à toute entreprise Tunisienne susceptible d'être frappée par :
une mesure analogue.

ARTICLE 92 : CAS DE FORCE MAJEURE

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent
Cahier des Charges, s'il justifie que le manquement auxdites obligations est
motivé par un cas de force majeure.

Sont en particulier, mais sans limitation, réputés cas de force majeure,
les retards qui résulteraient de l'application de la législation Tunisienne
sur les eaux du domaine public. De tels retards n'ouvriront au Titulaire aucun
droit à indemité. Toutefois, ils pourront lui ouvrir droit à prolongation
de la validité du permis ou des concessions sur lesquels ils se seraient mani-
festés, égale à la durée des retards.

ARTICLE 93 : DISPOSITIONS PARTICULIERES

1°) Délai de mise en demeure en cas de déchéance :

Le délai de la mise en ‘demeure adressée au Titulaire en application de
l'Article 78, Paragraphe 2 ci-dessun,pour régulariser sa situation, et qui
ne pourra être inférieur à six (6) mois, devra tenir compte du temps raison-
nablement nécessaire, eu égard aux circonstances, pour accomplir les actes
prévus.

En cas de recours ä l'arbitrage contre la mise en demeure, le Tribun:i!
Arbitral aura tout pouvoir, soit avant dire droit, soit lors le la décisioi
au fond, pour accorder au Titulaire tels délais qu'il estimera légitimes,

2°) Transport à l'exportation :

Pour le transport à l'exportation des minéraux du second groupe-et pro”
duits dérivés, PECTEN pourra utiliser à sa discrétion tous navires” ÉÉSiers,
péniches, pontons de chargement et de déchargement et autres systèmes d (4
chargement et de déchargement à son choix, qu'ils lui appartiennent ou qu'ils
appartiennent à une société affiliée ou ä.un tiers ; étant entendu cependant
que si la République Tunisienne met à Ja disposition de PECTEN des navires

dl [ F

L

(nt ts! em em m' cn! em

7

pétroliers ou des péniches qui lui appartiennent ou qui

Société à participation majoritaire de l'Etat,qui rh png ea
contrôle direct et qui soient en état convenable, PECTEN pourra être requi-'
os.de les utiliser, à condition qu'une telle utilisation ne soît pas plus
onéreuse pour PECTEN que l'utilisation de ses propres navires ou péniches

ou de ceux de tiers transporteurs maritimes qualifiés, et Etant entendu égale
ment que si PECTEN a recours à ces tiers transporteurs maritimes elle devra,
OS Me comparables, donner la préférence à des navires battant

3°) Communication de documents en vue de contrôle :

Le Titulaire aura l'obligation de mettre à la disposition de l'Autorité
Concédante tofs documents utiles pour la mise en oeuvre du contrôle par l'Etat
et notamment par les contrôleurs techniques et financiers, des obligations °
souscrites par le Titulaire dans le présent Cahier des Charges et dans la
Convention.

Une copie de ces documents doit être adressée en même temps ä L'ENTREPRI-
SE TUNISIENNF N'ACTIVITE PETROLIERE ,

4°) Les dispositions des décrets des 13 Décenbre 1948 et ler Janvier
1953 sur les mines qu'il y soit fait spécifiquement ou non référence dens la
Convention ou le Cahier des Charges, né s'appliqueront pas au Titulaire ou À
ses opérations en vertu des présentes dans la mesure où lesdites dispositions
seraient contradictoires ou incompatibles avec les dispositions de 1a Conven-
tion ou de ce Cahier des Charges.

ARTICLE 94 : DROITS DE TIMBRE ET D'ENREGISTREMENT

Le présent cahier des charges est exonérée des droits de timbre. Il
sera enregistré au droit fixe aux frais du Titulaire.

ARTICLE 95 + IMPRESSION DES TEXTES

Le Titulaire devra remettre à l'Autorité Concédante, et quatre)
mois au plus tard après. 12 publication du texte approuvant la Conÿeñiti on
cinquante (50) exemplaites imprimés de ladite Convention, du Cahier des
Charges et pièces qui y sont annexées. 1

76

L'Autorité Concédante se réserve le droit de demander au Titulaire de lui
fournir des exemplaires supplémentaires,

Il en sæa de même pour tous les avenants et actes additionnels qui
interviendraient ultérieurement, et se référant à la présente Convention et au

présent Cahier des Charges,

Fait à Tunis, 29 MAI 1978 Ù

tree 4 Tunis (A C5
f

PECTEN TUNISIA COMPANY

BIR AOUINE PERMIT

ere ee Pr

a =
'
L
1
\
\
" =
Ge Ent
\
\
À
\
\
ï
\
\

ue

78

ANNEXE 8 =
DEFINITION ET CARTF DU PERMIS

La surface du permis est délimitée par le périmètre d'un seul tenant ci-
après décrit et tracé sur la carte ci-jointe.

Délimitation du permis

Le permis est délimité par les portions de méridiens et de parallèles joignant
les sommets définis par les numéros de repères extraits du tableau figurant en an-

nexe au décret du læ janvier 1953 sur les mines :

Description du périmètre

Sommets Sommets

Le Définition + N° Définition
1 Intersection de la frontière AT avec le parallèle 366

2 336/366 15 282/272
Ë) 336/344 16 276/272
4 372/344 17 276/250
13 372/336 18 258/250
6 388/336 19 258/252
? 388/272 20 252/252
8 338/272 21 252/260
9 338/226 22 : 248/260
10 340/226 23 248/268
11 340/216 24 244/268
12 322/216

13 322/238

14 282/238
29

ANNEXE €

FIXANT LA PROCEDURE DR CHANGE

En application des dispositions de 1a Convention (et notamment de son
article 8{x, paragraphe 8), les dispositions suivantes régiront les opérations
de change relatives aux activités de recherche et d'exploitation d'hydrocarbures
soumises À ladite Convention et seront eppliquées pat la Banque Centrale et
PECTEN.

Le terme PRCTEN, tel qu'il est utilisé ‘ci-après, désigne À tout moment

! la société qui eæ, soit signataire de la Convention, soit bénéliciaire d'une

cession d'intérêts indivis effectuée en application des dispositions! de l'Article
Sept de la Convention.

PECTEN s'engage à respecter 1a réglementation des changes Tunisiennes sous
réserve de ce qui suit :

A, PHASE D'EXPLORATION ET DF MI6F EN PRODUCTION

Durant cette phase, PECTEN est autorisée À payer en devises étrangères,
directement sur ses propres disponibilités se trouvant à l'extérieur de Tunisie,
toutes les dépenses d'exploration et de mise en production sous réserve des dis-
positions Di ec !

1) PECTEN s'engage À payer intégralement en äleure en Tunisie ds entre-
prises résidant À titre permanent en Tunisie.

2) PECTEN pourra payer en devises étrangères les entreprises étrangères,
spécialisées dans la recherche ainsi que ses autres entrepreneurs, soys-trai-
tants et fournisseurs, non-résidents en Tunisie, même dans le cas où elles entre-
tiennent des bases d'opérations en Tunisie pdur les besoins des contrats conclus
dans le cadre de la Convention.

Dans le cas où ces entreprises seraient intégralement payées à l'étranger,
elles doivent s'engager à rapatrier en Tunisie les sommes nécessaires 4 leurs
dépenses locales, et PRCTEN contractante obtiendra‘ un engagement écrit à cet
effet de la part desdites entreprises. PECTEN ne pourra être tenue responsable
de l'inexécution de cet engagement par ces entreprises.

PECTEN transfèrera en Tunisie des devises convertibles pour leur conver=
sion en digars afin de faire face à ses dépénses en dinars,

ER.

B, PHASE D'EXPLOITATION, AVEC OÙ SANS POURSUITE DE 1° cp PS

1°) Pour les exportations d'hydrocarbures, PECTEN devra rapatrit
mois en Tunfsie sur les fonds conservés 4 l'étranger une somme Cents

"
= = os ns ss ns on! ee! on! ve! me!

80

à l'Etat Tunisien et échu au titre des redevances ot de l'impôt sur les béntfire
ainsi que les montants nécessaires à ses dépenses on Tunisie, si PECTEN ne pe à-
de pas les fonds nécessaires disponibles en Tunisie au titre des activités cor.
vertes par la Convention, A cet effet, VECTEN devra À la fin de chaque mois
calculer, et devra payer le 9ème jour suivant ledit mois, le montant correspon-
dant à l'impôt sur les bénéfices qu'elle estime devoir pour les opérations vi
sées par la Convention pour le mois de référence. Mlle paiera la redevance pro-
portionnelle confurmément aux dispositions des Articles 23 à 29 du Cahier des
Charges. Ces paiements ‘mensuels devront être considérés, en ce qui concerne
l'impôt sur les bénéfices, comme des avances pour !'année correspondante, étant
entendu que PECTEN règlera en tout état de cause l'impôt sur les bénéfices af-
férent au premier semestre comme prévu par l'Article Quatre, paragraphe 3, de

‘la Convention. Lesdits paiements mensuels devront être faits tout d'abord en la
monnaie tunisienne dont dispose PRCTEN et le solde par transfert de ‘fonds de
PECTEN disponibles à l'étranger, lesquels seront convertis en dinars à un couts
d'achat équivalent à la moyenne arithmétique pour ledit mois pour la devise trans:
férée tel que coté par la Banque Centrale de Tunisie.

2°) PECTEN tiendra des états appropriés de ses exportations et des autre
ventes d'hydrocarbures ainsi que des Fond qu'elle détient à l'étranger et ré-
sultant de ses opérations dans le cadre de 1a Convention, et lesdits états
seront fournis à la Banque Centrale, mais pas plus d'une fois par mois.

De même, un état mensuel indiquant les paiements de dépenses faits À partir de
ces fonds détenus à l'étranger sera préparé par PECTEN, et lesdits états indi-
queront également les transferts de devises étrangères .de PECTEN en Tunisie.
PECTEN fournira à la:Banque Centrale les documents justificatifs des états

de ses dépenses en devises étrangères.

3°) En contrepartie de la présente dérogation PECTEN ne pourra, sauf en
ce qui concerne les conversions et transferts envisagés ci-dessous, bénéficier
de tous autres modes d'attribution de devises pat la Banque Centrale pour elle-
même, son personnel, ses entrepraneurs et ses sous-traitants, lesquels restent
assujettis aux conditions du Paragraphe A ci-dessus.

4°) Il est entendu que PACTEN reste autorisée à payer directement sur ses
propres disponibilités se trouvant à l'extérieur de la Tunisie et sous réserve
des dispositions suivantes, ses dépenses de développement, de production,, d'exploi
tation et de continpation de l'exploration :

- PECTEN s'engage à payer intégralement en dinars en Tünisie, les entre-
prises résidant à titre permanent en Tunisie ; et

- PECTEN pourra payer en devises étrangères les entreprises étrangères
non résidentes en Tunisie, spécialisées dans 1a recherche, le dévelop ENG
l'exploitation et la production des hydrocarbures, même dans Île c SE La
entretiennent des bases d'opération en Tunisie pour les besoins d

conclus dans le cadre de 1a Convention.

BE

chérate)
&

81

C. DISPOSITIONS DIVERSES

1°) En ce qui concerne le salaire payé aux personnes de nationalité
étrangère de la catégorie de celles qui sont.assujetties au permis de travail
en Tunisie (tel.que prévu par la législation en vigueur à la date de 1a signatu
re de la Convention), qui sont employées par PECTEN en Tunisie, une partie rais
nable de.ce salaire sera payée en dinars en Tunisie et le solde, auquel s'ajou-
teront les charges sociales qui sont payables par ces personnes dans le pays où
elles ent leur domicile, pourra être payé hors de Tunisie en devises.

Pendant la période de leur emploi en Tunisie, lesdites personnes sont at
‘torisées à ouvrir, avoir et faire fonctionner un ou plusieurs comptes bancairet
en dehors de Tunisie, et seront exonérées de toute obligation de rapatrier en
Tunisie leurs avoirs ou revenus étrangers.

Les personnes de nationalité étrangère employées pat des entrepreneurs
ou des sous-traitants de PECTEN pour une période n'excédant pas six (6) mois
pourront être payées hors de Tunisie en devises étrangères dans le cas où
leurs frais de séjour en Tunisie sont pris en charge par leur employeur. Après
cette période de six (6) mois, elles bénéficieront du même traitement que celui
qui est accordé aux employés de PECTEN en vertu des dispositions précédentes du

présent paragraphe |.

Tous les employés étrangers de PECTEN et de ses entrepreneurs ou sous-
entrepreneurs qui sont employés en Tunisie seront soumis à l'imposition sur le

revenu en Tunisie.

2°) PECTEN ne pourra recourir à aucune forme de financement provenant
des banques résidentes en Tunisie sauf pour les cas de découverts de courte
durée dus à des retards dans les opérations de conversion en dinars de devises

disponibles en Tunisie.

3°) Aux fins de l'engagement minimum de travail de PECTEN pour n'importe
laquelle des périodes visées par la Convention et le Cahier des Charges, les
coûts et les dépenses en toute devise autre que le dollar des États-Unis seront
considérés comme ayant été convertis en dollars au taux résultant de la compa-
raison entre les moyennes arithmétiques respectives des taux moyens journalier:
des cours d'achat et de vente de ladite devise, d'une part, et'du dollar d'aut:
part, cotés par la Banque Centrale pour le mois précédant le mois au cours
duquel les coûts et dépenses ont été encourus.

lisation en dinars des recettes et des coûts et dépenses de PECE
toute monnaie autre que le dinar,
!
ns ns ns ns ns nt un os un! ns ms ec! mue! cs! ous! en! em en po! =

82

4°) Aux fins de la conversion et du transfert des soldes créditeurs en
dinars au nom de PECTEN, des réajustements seront effectués, en fonction des
situations ou bilan PATENT ressortir les disponibilités en dinars de PECTEN,
tous les six mois comme suit :

PECTEN aura le droit de demander le transfert de la contrevaleur desdits
solides créditeurs dans 1a monnaie du pays d'origine de PECTEN. Si ce transfert
n'est pas effectué dans le mois qui suit la demande ou si la Banque Centrale,
formule dans le mois ci-dessus considéré un avis motivé contraire concernant
le transfert de telle ou telle partie dudit solde semestriel. créditeur de PECTEN,
la question pourra être soumise à l'arbitrage en application de l'Article Dix,
paragraphe 1, de la Convention, dont les dispositions sont applicahles à tout
différend relatif à la procédure décrite par la présente Annexe.

5°) Aux fins des dispositions ti-dessus, l'établissement ou la succursale
en Tunisie de PECTEN est autorisé à ouvrir, avoir et faire fonctionner un ou
plusieurs comptes bancaires en dehors de Tunisie,

6°) a) Tous les’ versements qui seraient effectués en Dinars par l'Fntre
prise visée à l'Article Huit de la Convention au profit de PECTEN seront
convertibles et transférables sans délai par PECTEN.

b) l'Entreprise sera autorisée à transférer à l'étranger ou à se
procurer à l'étranger les montants en devises étrangères nécessaires à la satis-
faction de ses obligations en vertu de la Convettion.

7°) Les dispositions qui précèdent seront valahles pendi ñ
de la Convention.
I !
Us! con! ces! one! ee! pes ee! pl à

"83

ANNEXE D

ACTE D'ADHESION

Conformément aux dispositions de l'Article 8 de la Convention (la

“Convention"') signée en date du entre l'Etat Tunisien
et PECTEN, l'Entreprise, ayant été désignée par l'Etat Tunisien dans sa
notification à PECTEN en date du effectuée conformément

aux dispositions du paragraphe 1 a) dudit Article 8,

Accepte par la présente l'intérêt indivis qui lui est transféré par
PECTEN, soit, dans chaque cas, 50 Z (cinquante pour cent) de l'intérêt
indivis de PECTEN, dans la concession (1a ‘Concession") pour laquelle une
demande a été déposée par cette dernière le et ce avec
prise d'effet comme i1 est stipulé audit Article 8, et

Adhère par la présente à la Convention, à laquelle elle devient par-
tie et s'y soumet dans la mesure. ze . intérêt indivis de 50 7 (cinquante
pour cent) dans la Concession, et t ; Nec prise d'effet comme il est sti-
pulé audit Article 8.

Fait à TUNIS, le
l

0 st nt ue us us en! on! ! pu!

FORME 'D'UNE LETTRE DE GARANTIE
DE
SHELL OIL COMPANY

Houston, 1e. |... «.,

THE REPUBLIC OF TUNISIA
THE MINISTER OF NATIONAL ECONOMY

TUNIS/

Dear Sirs,

She11 Oïi Company has examined the Convention and its annexes
concerning the Bir Aouîine Permit between the Tunis and Shell oi
Company ‘8 100 z subsidiary, Pecten Tunisia Company, and hereby
guarantees the proper execution by Pecten Tunisia Company of Pecten
Tunisia Company's financial obligations under Article 7 of the Memo-
randum of obligation (Annex A) if Pecten Tunisia Company is called
pen to make the payments provided for therein.

Yours Faithfully.
